

Exhibit 10.28





















PURCHASE AND SALE AGREEMENT


BETWEEN


CITY CENTER LAND COMPANY, LLC and CITY CENTER, LLC




AND


BROADMOOR CAPITAL CORPORATION












810 RICHARDS
Honolulu, Hawaii







    
3102/001/106725.6

--------------------------------------------------------------------------------





PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT (this "Agreement") is made as of January 10,
2014 (the "Effective Date"), by and among CITY CENTER LAND COMPANY, LLC, a
Hawaii limited liability company ("CCLC"), CITY CENTER, LLC, a Hawaii limited
liability company ("CC") (CCLC and CC are collectively referred to herein as
"Seller"), and BROADMOOR CAPITAL CORPORATION, a California corporation
("Buyer"). Seller (and either of them) and Buyer may separately be referred to
as a "Party" and may collectively be referred to herein as the "Parties".


RECITALS:


A.    CCLC owns the leased fee interest in that certain parcel of land (the
"Land") described in EXHIBIT "1" attached hereto. The Land is improved with a
ten-story office building, commonly referred to as the "810 Richards Building",
located at 810 Richards Street, Honolulu, Hawaii.


B.    The Land is subject to that certain Lease No. 11,940, dated June 1, 1960,
between the Trustees under the Will and of the Estate of Bernice P. Bishop, as
lessors, and Melim, Ltd., a Hawai‘i corporation, as lessee, (the "Ground Lease")
as more particularly described in EXHIBIT "2" attached hereto.


C.    CCLC is the current lessor, and CC is the current lessee, under the Ground
Lease.


D.    Buyer proposes to purchase and acquire from Seller, and Seller desires to
sell and convey to Buyer, Seller's interests in the Land and the Ground Lease,
pursuant to the terms and conditions of this Agreement.


AGREEMENT:


In consideration of the mutual promises and agreements set forth herein, and
other good and valuable consideration, Seller and Buyer hereby agree as follows:


1.AGREEMENT TO SELL AND PURCHASE. Seller hereby agrees to sell and convey to
Buyer, and Buyer hereby agrees to purchase and acquire from Seller, subject to
and in accordance with the terms and conditions set forth in this Agreement, all
of the following described property, excluding, however, any and all Proprietary
and Confidential Items (as defined below) (collectively, the "Property"):


(a)Leased Fee Interest. All of CCLC's rights, title and interests in, to and
under (i) the Land, together with all easements and other rights of CCLC, if
any, appurtenant thereto, (ii) the Ground Lease, and (iii) the building,
structures and other improvements located on or under the Land (collectively,
the "Improvements")(collectively, the "Leased Fee Interest").

    
3102/001/106725.6

--------------------------------------------------------------------------------




(b)Leasehold Interest. All of CC's rights, title and interests in, to and under
(i) the Ground Lease and (ii) the Improvements (collectively, the "Leasehold
Interest").


The Land and the Improvements are collectively referred to herein as the "Real
Property".


(c)Tangible Personal Property. All of each Seller's rights, title and interests
in and to the tangible personal property, located on, within, over or under the
Real Property, or owned by either Seller that are used solely in the operation
of the Real Property, but excluding cash or other funds and such personal
property to be retained and removed by either Seller from the Real Property
prior to Closing (as defined below) as specifically identified on the Excluded
Property Schedule to be prepared by Seller and delivered to Buyer pursuant to
Section 4(b)(viii) hereof (the "Tangible Personal Property"). The Tangible
Personal Property is subject to depletion, replacement and addition in the
ordinary course of each Seller's business so long as depletion and replacement
of such Tangible Personal Property is substituted with items of equal or better
quality.


(d)Tenant Leases. All of each Seller's rights, title and interests in and to the
tenant leases and other agreements to occupy any portion of the Real Property
identified on Schedule "1(d)" attached hereto (the "Schedule of Tenant Leases"),
together with such other leases and other agreements to occupy any portion of
the Land and/or Improvements as may be entered into by either Seller after the
Effective Date in accordance with Section 9(a)(ii) hereof (but excluding the
Ground Lease and such leases or other agreements that will not extend beyond the
Closing Date) (collectively, the "Tenant Leases").


(e)Intangible Personal Property. To the extent assignable, all of each Seller's
rights, title and interests in and to the following intangible property relating
to the operation of the Real Property, the Tangible Personal Property and/or the
Tenant Leases: (i) any intellectual property owned by or licensed to either
Seller solely in connection with the Real Property and/or the Tangible Personal
Property, but specifically excluding the trade name "Pacific Office Properties",
any derivatives thereof, or any of the trademarks related thereto, (ii) all
security deposits under the Tenant Leases to the extent held by either Seller,
and (iii)  any license, permit, certificate of occupancy, warranty and guarantee
in effect exclusively with respect to the Real Property, the Tangible Personal
Property and/or the Tenant Leases (collectively, the "Intangible Property");
provided, however, that the Intangible Property shall not include (A) any bank
account or funds, accounts receivable, note or other negotiable instrument, tax
credits, insurance policy and insurance policy proceeds, proceeds from claims,
or similar items, (B) any item that will cause Seller, or either of them, to
incur cost or liability in assigning or transferring it to Buyer (except to the
extent such cost is paid by Buyer), or (C) any item for which a required third
party consent to assignment has not been obtained by Buyer prior to Closing as
provided herein.


As used in this Agreement, the term "Proprietary and Confidential Items" shall
mean any document, material or other item that (i) is, or may reasonably be
considered to be, protected by the attorney-client privilege or as attorney work
product, (ii) contains information about the assets or business activities of
Seller that cannot reasonably be separated from information about the Property,
or (iii) contains confidential or proprietary information of Seller, including
without

3102/001/106725    
2



--------------------------------------------------------------------------------




limitation, Seller's company records maintained by Seller for its internal
purposes, tax returns and tax records, internal memoranda, budgets, financial
projections, financial statements and appraisals.


2.PURCHASE PRICE; DEPOSITS.


(a)    Purchase Price. The purchase price (the "Purchase Price") to be paid by
Buyer for the Property shall be TEN MILLION ONE HUNDRED THOUSAND AND NO/100 U.S.
DOLLARS (U.S. $10,100,000.00). All cash amounts payable hereunder shall be paid
by electronic or wire transfer of immediately available funds, or in such other
form as is acceptable to Seller and Escrow Agent (as defined below). All sums
deposited into Escrow (as defined below) by Buyer as payment of the Purchase
Price shall be immediately invested by Escrow Agent in a federally insured
banking institution as directed by Buyer and reasonably approved by Escrow
Agent; provided that such deposits shall be invested in a manner allowing for
such funds to be available at Closing as provided in this Agreement. At Closing,
the Deposits (as defined below) together with all interest accrued thereon shall
be delivered to Seller and credited against the Purchase Price. Upon any
termination of this Agreement without Closing, all interest earned on the
Deposits shall accrue to the benefit of the Party entitled to receive the
Deposits pursuant to this Agreement. Seller shall not bear any risk or expense
associated with investments made in accordance with this Section 2(a), and
irrespective of such investment, if the Deposits are to be paid to Seller, then
in no event shall Seller receive less than the original aggregate principal
amount of the Deposits.


(b)    Cash Deposits and Payments. The amount of the Purchase Price shall be
paid by Buyer to Seller as provided below.


(i)    Initial Deposit. Within five business days after the Effective Date,
Buyer shall deposit into Escrow the sum of ONE HUNDRED THOUSAND AND NO/100 U.S.
DOLLARS (U.S. $100,000.00) (the "Initial Deposit"), to be held and disbursed by
Escrow Agent in accordance with this Agreement. The Initial Deposit shall be
promptly refunded to Buyer if Buyer properly terminates this Agreement in
accordance with Section 4(e) hereof. If Buyer does not provide the Termination
Notice pursuant to Section 4(e) hereof, the Initial Deposit shall be
non-refundable to Buyer, except as provided in Section 7 or Section 13(b)
hereof. If Buyer fails to timely make the Initial Deposit as provided herein,
this Agreement shall terminate and neither Party shall have any further rights
or obligations hereunder except for those obligations which are expressly made
to survive termination of this Agreement.


(ii)    Additional Deposit. Within two business days after the expiration of the
Due Diligence Period (as defined below) and provided that Buyer has not timely
delivered the Termination Notice in accordance with Section 4(e) hereof, Buyer
shall deposit into Escrow the additional sum of ONE HUNDRED THOUSAND AND NO/100
U.S. DOLLARS (U.S. $100,000.00) (the "Additional Deposit") to be held and
disbursed by Escrow Agent in accordance with this Agreement. The Initial Deposit
and the Additional Deposit shall be referred to in this Agreement as the
"Deposits". Upon Buyer's deposit of the Additional Deposit as provided above,
both the Initial Deposit and the Additional Deposit shall be non-refundable to
Buyer, except as provided in Section 7 or Section 13(b) hereof. If Buyer fails
to timely make the Additional Deposit as provided herein, Escrow Agent is

3102/001/106725    
3



--------------------------------------------------------------------------------




authorized and instructed to release the Initial Deposit to Seller, and this
Agreement shall terminate and neither Party shall have any further rights or
obligations hereunder except for those obligations which are expressly made to
survive termination of this Agreement.


(iii)    Additional Cash at Closing. On or before the time specified by Escrow
Agent to consummate Closing as provided herein, Buyer shall deposit into Escrow
the balance of the Purchase Price, less interest accrued on the Deposits and as
adjusted by applicable credits, charges and prorations as provided herein,
together with Buyer's share of the closing costs and such other amounts, if any,
as are to be paid by Buyer at Closing pursuant to this Agreement (the "Closing
Payment").


(c)    Allocation of Purchase Price. The Purchase Price shall be allocated
between CCLC and CC as set forth in Schedule "2(c)" attached hereto. The Parties
shall report this transaction for state and federal tax purposes in accordance
with such allocation, and shall file all necessary forms with the relevant
taxing authorities reflecting such allocation in accordance with applicable
regulations. If any state or federal taxing authority challenges such
allocation, the Party receiving notice of such challenge shall give the other
Party prompt written notice of the challenge, and the Parties shall cooperate in
good faith in responding to such challenge. The provisions of this Section 2(c)
shall survive Closing.


3.TITLE TO THE PROPERTY.


(a)    Survey and Title Documents. Within three business days of the Effective
Date, Seller shall deliver the following items to Buyer:


(i)Survey. A copy of the most recent survey of the Real Property in Seller's
possession (the "Survey"). Buyer may obtain an update of the Survey or a new
survey of the Real Property (the "Updated Survey") at Buyer's expense.


(ii)Title Report. A copy of a Status Title Report prepared by Title Guaranty of
Hawaii, Inc. covering CCLC’s and CC’s interests in the Land and the Ground
Lease, respectively (the "PTR"), together with copies of all documents of record
and all exceptions to title referenced in the PTR (collectively, the "PTR
Exceptions"), to the extent reasonably obtainable by Seller. Buyer may obtain a
new or updated preliminary title report at Buyer's expense (the "Updated PTR").


(b)    Title and Survey Review. Without limiting Section 4 hereof, Buyer may, at
Buyer's discretion, disapprove of anything contained or referenced in the PTR,
any of the PTR Exceptions, the Updated PTR, if any, the Survey and/or the
Updated Survey, if any, by delivering written notice (the "Title Notice")
thereof to Seller no later than fifteen calendar days prior to expiration of the
Due Diligence Period. The Title Notice shall specify in detail the disapproved
item(s) (the "Title Defect") along with Buyer's reasons for disapproving the
item(s). Upon receipt of the Title Notice, Seller may, at its option,
either: (i) notify Buyer in writing delivered to Buyer no later than five
calendar days prior to expiration of the Due Diligence Period, that Seller
intends to cure or otherwise remove from title the Title Defect prior to
Closing; or (ii) notify Buyer in writing, delivered to

3102/001/106725    
4



--------------------------------------------------------------------------------




Buyer no later than five calendar days prior to expiration of the Due Diligence
Period, that Seller shall not or cannot cure or otherwise remove from title the
Title Defect, in which event Buyer shall either elect to deliver the Termination
Notice pursuant to Section 4(e) hereof or be deemed to have rescinded the Title
Notice as to the Title Defect. Seller's failure to deliver either such notice to
Buyer within the prescribed time period shall be deemed to be notice that Seller
shall not or cannot cure or otherwise remove the Title Defect. If Seller fails
to cure or remove from title any Title Defect that Seller has agreed to cure or
remove prior to Closing, Seller shall not be deemed to be in default under this
Agreement and Buyer's sole and exclusive remedy shall be the waiver of its
rights with respect to the Title Defect or termination of this Agreement and
refund of the Deposits pursuant to Section 7 hereof.


As used in this Section 3, the term "remove" shall mean that Seller shall (i)
take such actions as may be necessary to eliminate (of record or otherwise, as
appropriate) the claim giving rise to the particular Title Defect, or (ii) cause
the Title Company (as defined below) to remove the Title Defect as an exception
to title in Buyer's Title Policy (as defined below) or to insure against the
same.


(c)    Title Insurance. Prior to expiration of the Due Diligence Period, Buyer
may, at its option, obtain a commitment (the "Title Commitment") from a title
insurance company (the "Title Company") licensed in the State of Hawaii, to
issue at Closing an ALTA owner's policy of title insurance (standard form)
("Buyer's Title Policy") with respect to the Leased Fee Interest and the
Leasehold Interest, with such extended coverage and endorsements as Buyer may
desire and in such amount as Buyer shall direct but not to exceed the Purchase
Price, subject (i) to the Permitted Exceptions (as defined below), and (ii)
matters that would be disclosed by any survey or archaeological study of the
Real Property, unless otherwise agreed to in writing by the Parties. A copy of
the Title Commitment, if any, shall be delivered to Seller prior to expiration
of the Due Diligence Period. In the event the Title Commitment is not obtained
prior to expiration of the Due Diligence Period, Buyer may: (i) elect to deliver
the Termination Notice pursuant to Section 4(e) hereof; or (ii) elect to proceed
with its purchase of the Property in accordance with this Agreement, in which
case any failure of the Title Company to issue Buyer's Title Policy, or any
other policy of title insurance, title policy endorsements or title assurances,
shall not in any way affect Buyer's obligations under this Agreement.


(d)    Conveyance of Leased Fee Interest and Leasehold Interest.


(i)Deed. At Closing, CCLC shall convey the Leased Fee Interest to Buyer by
limited warranty deed substantially in the form attached hereto as EXHIBIT "3"
(the "Deed"), free and clear of any and all mortgages, security agreements, and
other monetary liens created or suffered by CCLC, other than the lien to secure
payment of non-delinquent real property taxes and other governmental
assessments, and any matter approved by, or caused by any act or omission of,
Buyer, its agents or representatives (collectively, "Monetary Liens"), and all
other liens, encumbrances and exceptions made or suffered by CCLC, other than
(A) the Ground Lease and the rights of the ground lessee thereunder, and anyone
claiming by, through or under said ground lessee, (B) all exceptions (other than
Monetary Liens) relating to the Leased Fee Interest not disapproved by Buyer in
accordance

3102/001/106725    
5



--------------------------------------------------------------------------------




with Section 3(b) hereof, (C) all matters identified on the Survey or the
Updated Survey not disapproved by Buyer in accordance with Section 3(b) hereof,
(D) applicable zoning and building ordinances and land use regulations, or other
governmental regulation restricting or regulating the use, occupancy and
enjoyment of the Property, and (E) any other lien, encumbrance or matter
approved (deemed approved) by Buyer prior to Closing or caused by any act or
omission of Buyer, its agents or representatives. The foregoing permitted
exceptions to title are collectively referred to herein as the "Leased Fee
Interest Permitted Exceptions".
(ii)Assignment and Assumption of Ground Lease. At Closing, CC shall convey the
Leasehold Interest to Buyer, and Buyer shall assume all of Seller's obligations
under the Ground Lease arising from and after Closing, by an Assignment and
Assumption of Ground Lease substantially in the form attached hereto as EXHIBIT
"4" (the "Assignment and Assumption of Ground Lease"), free and clear of any and
all Monetary Liens created or suffered by CC and all other liens, encumbrances
and exceptions made or suffered by CC, other than (A) the Tenant Leases, (B) all
exceptions (other than Monetary Liens) relating to the Leasehold Interest not
disapproved by Buyer in accordance with Section 3(b) hereof, (C) all matters
identified on the Survey or the Updated Survey not disapproved by Buyer in
accordance with Section 3(b) hereof, (D) applicable zoning and building
ordinances and land use regulations, or other governmental regulation
restricting or regulating the use, occupancy and enjoyment of the Property, and
(E) any other lien, encumbrance or matter approved (deemed approved) by Buyer
prior to Closing or caused by any act or omission of Buyer, its agents or
representatives. The foregoing permitted exceptions to title are collectively
referred to herein as the "Leasehold Interest Permitted Exceptions". The Leased
Fee Interest Permitted Exceptions and the Leasehold Interest Permitted
Exceptions are collectively referred to herein as the "Permitted Exceptions".


Any provision to the contrary notwithstanding in this Agreement, the Deed, the
Assignment and Assumption of Ground Lease or any other Conveyance Document (as
defined below), Seller shall have no obligation or liability to Buyer with
respect to any of the Permitted Exceptions, whether or not all of the Permitted
Exceptions are specifically referenced in the Deed, the Assignment and
Assumption of Ground Lease or any other Conveyance Document, and further shall
have no obligation or liability to Buyer with respect to such matters as and to
the extent set forth in Section 5 hereof, irrespective of any covenant or
warranty of Seller that may be contained in the Deed, the Assignment and
Assumption of Ground Lease or any other Conveyance Document. The provisions of
this Section 3(d) shall survive Closing.


(e)    Conveyance of Tangible Personal Property. At Closing, each Seller shall
convey all of its respective interests in the Tangible Personal Property to
Buyer by a Bill of Sale (the "Bill of Sale") substantially in the form attached
hereto as EXHIBIT "5".


(f)    Assignment and Assumption of Intangible Property. At Closing, each Seller
shall transfer and assign all of its respective rights, title and interests, to
the extent assignable, in and to the Intangible Property to Buyer, and Buyer
shall assume all of each Seller's obligations and liabilities under the
Intangible Property arising from and after Closing, subject to the provisions

3102/001/106725    
6



--------------------------------------------------------------------------------




of Section 12 hereof, by an Assignment and Assumption of Intangible Property
(the "Assignment and Assumption of Intangible Property") substantially in the
form attached hereto as EXHIBIT "6".


(g)    Assignment and Assumption of Tenant Leases. At Closing, each Seller shall
transfer and assign all of its respective rights, title and interests in and to
the Tenant Leases to Buyer, including refundable security deposits made under
the Tenant Leases (to the extent in Seller’s possession and are not applied or
forfeited prior to the Closing Date), and Buyer shall assume all of Seller's
obligations and liabilities under the Tenant Leases arising from and after
Closing, subject to the provisions of Section 12 hereof, by an Assignment and
Assumption of Tenant Leases (the "Assignment and Assumption of Tenant Leases")
substantially in the form attached hereto as EXHIBIT "7".


(h)    Notices of Sale. At Closing, Seller shall furnish Buyer with a signed
notice to be given to each tenant under the Tenant Leases. The notice shall
disclose that the Property has been conveyed to Buyer, that, after Closing, all
rents should be paid to Buyer, and that Buyer shall be responsible for the
security deposit made under the Tenant Lease. The form of the notice shall be
otherwise reasonably acceptable to the Parties.


4.BUYER'S DUE DILIGENCE.


(a)    Due Diligence Period. Buyer shall be entitled to a period of time (the
"Due Diligence Period") to investigate and evaluate, at Buyer's expense, the
condition of the Property and the suitability and acceptability of the Property
for Buyer's intended purposes, subject to the terms and conditions set forth in
this Agreement. The Due Diligence Period shall commence on the Effective Date
and shall expire at 5:00 p.m., Hawaii Standard Time, on the date that is thirty
calendar days thereafter.


(b)    Delivery of and Access to Materials and Information. No later than three
business days following the Effective Date, Seller shall deliver or cause to be
delivered to Buyer and/or make available to Buyer in the electronic "war room"
created for the Property copies of the following additional items, to the extent
such items are, to Seller's Knowledge (as defined below), in Seller's possession
or control and to the extent that the items do not contain any Proprietary and
Confidential Items:


(i)The Ground Lease;
(ii)A current rent roll;
(iii)Copies of real property tax bills (including special assessments, if any)
for the Real Property for the past three years;
(iv)Copies of any environmental report relating to the Real Property;
(v)Copies of existing tenant leases;

3102/001/106725    
7



--------------------------------------------------------------------------------




(vi)Copies of existing maintenance agreements and other existing contracts
relating to the operation of the Real Property;
(vii)Copies of permits and certificates of occupancy for the Real Property; and
(viii)A schedule listing and specifically identifying such personal property, if
any, located on or in, or used in connection with, the Real Property to be
retained by Seller (the "Excluded Property Schedule").
In addition, Seller shall from time to time during the Due Diligence Period
deliver or otherwise make available to Buyer for Buyer's review and inspection,
and in each case only to the extent the materials are in Seller's possession or
control, copies of such other documents, materials and information materially
relating to the ownership or operation of the Property that Buyer reasonably
requests, but excluding any Proprietary and Confidential Items.
All of the foregoing items described in this Section 4(b) are herein
collectively referred to as the "Due Diligence Items". Buyer specifically
acknowledges and agrees that, except as otherwise expressly provided in this
Agreement or in the Deed, the Assignment and Assumption of Ground Lease, the
Bill of Sale, the Assignment and Assumption Intangible Property and/or the
Assignment and Assumption of Tenant Leases delivered by Seller at Closing
pursuant to this Agreement (collectively, the "Conveyance Documents"), Seller
makes no representations or warranties regarding the completeness, accuracy, or
effectiveness of the PTR, the Survey, and the Due Diligence Items, and that
Buyer is relying solely upon its own inspection, investigation and analyses of
the Property, and that Buyer is purchasing the Property in AS-IS condition,
WITHOUT WARRANTIES OR REPRESENTATIONS, as more fully set forth in Section 5
hereof.


(c)    Entry; Inspection. Buyer shall have the right, subject to the provisions
of this Section 4(c) and at Buyer's sole expense, to conduct such independent
reviews, inspections, and investigations, and other customary analyses and
studies, as Buyer, in its discretion, deems necessary or appropriate concerning
Buyer's acquisition, ownership and intended use of the Property or the
suitability and acceptability of the Property for Buyer's intended purposes.
During the Due Diligence Period, and thereafter so long as this Agreement has
not been terminated as provided herein, Seller shall provide Buyer, its
officers, directors, employees, agents, consultants and contractors
(individually, a "Buyer Party" and collectively, "Buyer Parties") with
reasonable access to the Property for the purpose of conducting reviews,
inspections and investigations pursuant to this Section 4(c). Buyer agrees that
in conducting such reviews, inspections and investigations:


(i)No Buyer Party shall conduct, or cause to be conducted, any testing, boring,
destruction, removal or opening of any portion of the Land or the Improvements,
including without limitation, any environmental testing or any collection of
asbestos, water, radon, soil or air samples, without the specific prior written
consent of Seller, which consent may be conditioned or withheld by Seller in its
sole discretion. No Buyer Party shall disturb any asbestos that may be on or in
the Property.



3102/001/106725    
8



--------------------------------------------------------------------------------




(ii)Buyer Parties shall not damage any part of the Property or any property
owned or held by any tenant or third party.


(iii)Buyer acknowledges and agrees that its inspection rights hereunder shall be
subject to the rights of any and all tenants occupying the Property and the
rights of any person held under any grant of easement or other document recorded
against the Property, including, without limitation, the right of quiet
enjoyment. Buyer Parties shall not interfere with the use or occupancy of the
Real Property by any tenant, licensee, property manager, leasing agent, service
contractor, contractor, or invitee.


(iv)Buyer Parties shall promptly pay when due the costs of all tests,
investigations and examinations done with regard to the Property. Neither Buyer
nor any other Buyer Party shall cause, or commit any act or neglect that causes
the Property, or any portion thereof, to become subject to any attachment,
judgment, lien, charge or encumbrance of any kind. In the event that any lien is
placed upon all or any portion of the Property resulting directly or indirectly
from, or in connection with, any entry onto the Property (whether or not
permitted by this Agreement) by Buyer or any other Buyer Party, Buyer shall pay
and discharge or bond and discharge such lien within five calendar days after
the attachment of such lien. If Buyer fails to do so within ten calendar days
after written demand from Seller, Seller shall be entitled to take such steps as
Seller deems necessary to discharge and remove the same, including payment of
amounts claimed due and owing, and Buyer shall be liable for all such amounts
paid, and all costs and expenses relating thereto, including, without
limitation, reasonable attorneys' fees and costs of litigation.


(v)Buyer shall be fully liable for, and shall immediately repair, any damage,
impact, or disturbance to the Property directly or indirectly caused by any acts
of Buyer or any other Buyer Party. Buyer shall restore the Property to the
condition it was in immediately prior to such damage, impact or disturbance,
including, but not limited to, the immediate removal of anything placed on the
Real Property by a Buyer Party. Buyer shall immediately inform Seller if a Buyer
Party creates a condition on the Property which Buyer reasonably believes will
give rise to a liability or claim for damages against Seller or would result in
any occurrence or finding which would require notice to any governmental agency
under any applicable law. Buyer Parties shall immediately on completion of each
test or inspection of or upon the Property fully restore the Property to its
condition as existed before any such test or inspection was undertaken.


(vi)Buyer agrees that any entry onto the Real Property by Buyer or other Buyer
Party shall be at their own risk. Buyer shall further be responsible for the
protection of any or all personal property of Buyer Parties that may be brought
onto the Real Property. Buyer, on behalf of itself and any other Buyer Party,
hereby assumes all known and unknown risks associated with entry onto the Real
Property and/or use of the Real Property or activities conducted on the Real
Property. Seller shall incur no liability or obligation of any nature to Buyer
or any other Buyer Party as a result of Buyer's or any other Buyer Party's entry
onto, occupancy, and/or use of the Real Property or activities conducted on the
Real Property (whether or not permitted by this Agreement). Buyer shall
indemnify, defend and hold

3102/001/106725    
9



--------------------------------------------------------------------------------




harmless Seller and the Released Parties (as defined below) from and against all
costs, expenses, damages, liabilities, liens or claims, including reasonable
attorneys' fees relating thereto, arising out of or in connection with, any
entry onto, occupancy and/or use of the Real Property or the activities
conducted on the Real Property (whether or not permitted by this Agreement) by
Buyer or any other Buyer Party, or resulting from any condition of the Property
created by or in connection with any entry onto the Real Property by any of the
Buyer Parties. The provisions of this paragraph shall not be limited by the
availability, limits or coverage of insurance carried by Buyer or any other
Buyer Party, or required hereunder.


(vii)Buyer shall obtain and maintain, and provide Seller with satisfactory
certificates of insurance naming Seller as an additional insured on all
policies, with the exception of the Worker's Compensation and Employer's
Liability policies, evidencing that Buyer and all other Buyer Parties have in
full force and effect, the following:


(A) Commercial general liability insurance coverage for bodily injury and
property damage. Such insurance shall have a combined single limit of not less
than One Million Dollars ($1,000,000) per occurrence with a Two Million Dollars
($2,000,000) aggregate limit and excess umbrella liability insurance in the
amount of Two Million Dollars ($2,000,000); and


(B) Business automobile liability coverage insuring bodily injury and property
damage with a combined single limit of not less than One Million Dollars
($1,000,000) per accident for owned, non-owned and hired vehicles.


(viii)Buyer further agrees that:
    
(A) Any entry onto the Real Property, or inspection or investigation of the
Property shall be conducted only upon at least forty-eight (48) hours' prior
written notice to Seller through Seller's designated representative (Erik H.
Boerstler, telephone number: (808) 544-1238, email address:
eboerstler@shidler.com) and, if required by Seller, in the presence of a
representative of Seller.


(B) Buyer Parties may not contact or have any discussions about the Property
with any tenant, licensee, property manager, leasing agent, service contractor,
contractor, lien holder or other party with any interest in or contractual
relationship with respect to the Property, except in the ordinary course of
business unrelated to Buyer's potential purchase of the Property, or with any
governmental agent or agencies, without Seller's prior written consent, which
consent may be conditioned or withheld by Seller in its sole discretion.


(C) Any proposed entry onto the Property by a Buyer Party shall be subject to
Seller's reasonable scheduling requirements.


(D) Buyer Parties shall not provide any documents, reports or other materials
relating to the Property to any person unless such provision has been approved
in

3102/001/106725    
10



--------------------------------------------------------------------------------




writing in advance by Seller, which approval may be conditioned or withheld by
Seller in its sole discretion. Buyer Parties shall provide Seller or any
Seller's Representative (defined below) with any materials, reports, studies or
other information about the Property obtained by Buyer or Buyer Parties only
upon Seller's request.


(E) Buyer Parties shall make clear to any person or group with whom they
undertake any discussions that the same are confidential.


(F) Buyer shall give Seller the opportunity to have a representative present at
any such discussions or entry onto the Real Property.


(G) Buyer Parties shall observe all appropriate safety precautions, and abide by
and fully comply with, all laws, statutes, rules, regulations and ordinances now
or hereafter made by any federal, state or local governmental authority, in
entering onto the Real Property or conducting any activities on the Real
Property.


(d)    Confidentiality. Buyer acknowledges and further agrees that (i) the Due
Diligence Items and any other documents, materials and information relating to
the Property, Seller or the transaction contemplated by this Agreement (whether
or not in writing) disclosed or provided to Buyer by Seller or any Seller's
Representative, or obtained or ascertained by Buyer in connection with Buyer's
investigation of the Property and evaluation of the transaction contemplated by
this Agreement (collectively, the "Evaluation Materials") are subject to that
certain Confidentiality Agreement dated ______________ entered into by Buyer, a
copy of which is attached hereto as EXHIBIT "8" (the "Confidentiality
Agreement"), and (ii) Buyer shall strictly comply with the terms and provisions
of the Confidentiality Agreement and that a default by Buyer thereunder shall
constitute a default by Buyer under this Agreement. It is understood and agreed
that, with respect to any provision of this Agreement which refers to the
termination of this Agreement and the return of the Deposits to Buyer, the
Deposits shall not be returned to Buyer unless and until Buyer has fulfilled its
obligation to destroy or return to Seller the Evaluation Materials in accordance
with the Confidentiality Agreement.


(e)    Termination of Agreement. During the Due Diligence Period, Buyer shall
determine whether it intends to proceed with its purchase of the Property. If
Buyer elects to not proceed with its purchase of the Property, Buyer shall
deliver written notification thereof to Seller (the "Termination Notice") prior
to expiration of the Due Diligence Period, and this Agreement shall be
terminated in accordance with Section 7 hereof. If Buyer fails to deliver the
Termination Notice to Seller prior to expiration of the Due Diligence Period,
Buyer will be deemed to have satisfied itself with the condition of the Property
(as set forth in Section 5 hereof) and such failure to deliver the Termination
Notice shall be deemed an election by Buyer to proceed with its purchase of the
Property, subject to the terms and provisions of this Agreement.


(f)    Survival. The covenants, agreements and obligations of Buyer set forth in
this Section 4 shall survive Closing or earlier termination of this Agreement.



3102/001/106725    
11



--------------------------------------------------------------------------------




5.CONDITION OF PROPERTY "AS IS".


(a)    Acceptance of the Property. Buyer represents and warrants to Seller that
Buyer is a sophisticated and experienced purchaser, owner and developer of
commercial, office and retail property, and is relying solely upon its own
inspection, investigation and analyses of the Property in entering into this
Agreement, and, except as otherwise expressly provided in this Agreement or in
the Conveyance Documents, is not relying in any way upon any representation,
statement, agreement, warranty, study, report, description, or other information
or material made by or furnished by Seller, its managers, members, officers,
directors, employees, attorneys, consultants, agents, representatives or
affiliates (collectively "Seller's Representatives"), whether oral or written,
express or implied, of any nature whatsoever regarding any such matters. Buyer
acknowledges that it will be familiar with the Property and subject to the terms
and provisions of Section 4 hereof, will have made such independent
investigations as Buyer deems necessary or appropriate concerning the condition
of the Property and the suitability and acceptability of the Property for
Buyer's intended purposes, including but not limited to (i) the physical
condition, size, dimensions, location and topography of the Real Property, (ii)
the accuracy of any maps, floor plans, abstracts, sketches, drawings, schedules,
or other documents relating to the Property, (iii) the accuracy of any
statements, calculations, conditions, revenue or expense projections, or other
information stated or set forth in any of the Due Diligence Items, or other
books and records concerning the Property, (iv) any other physical conditions of
or affecting the Property, including without limitation the presence of
asbestos, lead paint or mold, (v) the availability or adequacy of access to the
Property, or of water, sewage, gas, electrical or other utilities necessary for
the use of the Property, (vi) Buyer's proposed use of the Property, including
without limitation, investigations or analyses of applicable laws, statutes,
rules, regulations, ordinances, limitations, governmental permits, dedications,
fees, assessments, restrictions or requirements concerning the use, density,
location or suitability of the Property or any existing or proposed development
or condition thereof, (vii) the ability of Buyer to obtain any necessary
governmental approvals or permits for Buyer's intended use or development of the
Property, (viii) the locale and environs of the Property, the leasing or sales
market for the Property, and any market assumptions utilized by Buyer in its
analyses of the Property and determination of the Purchase Price, including
without limitation, projected sales prices, rental rates, leasing costs, vacancy
and absorption rates, land values, construction costs, maintenance and operating
costs, and financing costs, (ix) the compliance or non-compliance of the
Property with any Environmental Law (as defined below) and other applicable
laws, (x) the zoning of the Property, (xi) all matters disclosed (or which
should have been identified and disclosed) in the PTR, the Updated PTR, if any,
the Title Commitment, if any, the Survey, and/or the Updated Survey, if any,
(xii) any facts that would be disclosed by a physical inspection of the
Property, (xiii) all matters disclosed or described in the Due Diligence Items,
and (xiv) all other matters concerning the ownership, management, condition,
use, development or sale of the Property. Buyer is relying solely upon its own
inspection, investigation and analyses of the Property in entering into this
Agreement and consummating Closing, and, except for the covenants,
representations and warranties of Seller, or either of them, to Buyer expressly
set forth in this Agreement, or in any of the Conveyance Documents: (A) Buyer is
not relying upon any representations, statements, agreements, warranties,
studies, reports, descriptions, guidelines or other information or material
furnished by Seller or any Seller's Representative, whether oral or written,
express or implied, of any nature whatsoever; (B) BUYER IS ACQUIRING

3102/001/106725    
12



--------------------------------------------------------------------------------




THE PROPERTY IN "AS IS", "WHERE-IS" CONDITION, "WITH ALL FAULTS" in its present
state and condition as of Closing, with no right of set-off or reduction in the
Purchase Price; and (C) Seller makes no representation or warranty concerning
the Property.


As used herein: "Environmental Law" refers to any and all federal, state or
local laws, ordinances, rules or other requirements of any governmental body
relating to environmental conditions or industrial hygiene, including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended, 42 U.S.C. Section 9601, et seq., the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. Section 6901, et seq., the
Hazardous Materials Transportation Act, as amended, 49 U.S.C. Section 1801, et
seq., the Clean Water Act, as amended, 33 U.S.C. Section 1251, the Clean Air
Act, 42 U.S.C. Section 7401, et seq., the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq., the Safe Drinking Water Act, as
amended, 42 U.S.C. Sections 300f through 300j, and the Hawaii Environmental
Response Law, Hawaii Revised Statutes, Chapter 128D.


(b)    Buyer's Release and Waiver. Subject to representations and warranties of
Seller, or either of them, expressly set forth in this Agreement or in any of
the Conveyance Documents, Buyer hereby releases, remises, acquits and forever
discharges Seller, Seller's affiliates, Seller's successors and assigns, and
their respective affiliates, members, managers, directors, officers,
shareholders, partners, employees, agents, representatives, consultants and
attorneys and their respective affiliates, successors and assigns (collectively,
the "Released Parties"), from and against, and hereby waives, any and all
claims, causes of actions, suits, legal or administrative orders or proceedings,
demands, damages, punitive damages, losses, costs, liabilities and expenses,
whether known or unknown, arising out of or in any way relating to, the
following: (i) the completeness or accuracy of any and all materials, data and
information regarding the Property, including, without limitation, the PTR, the
Updated PTR, the Survey, the Updated Survey and the Due Diligence Items, (ii)
the physical condition of the Property, (iii) the existence or presence of any
Hazardous Materials (as defined below), asbestos, mold or lead paint on, under
or about the Property and/or the release or discharge of any Hazardous Materials
from the Property, and (iv) the violations of any applicable statutes or laws
with regard to the Property, including any Environmental Law, in each case
whether existing prior to or after Closing. As used herein, "Hazardous
Materials" means and includes any and all substances regulated by, or defined as
included in the definition of "hazardous substances", "hazardous wastes",
"hazardous materials", or "toxic substances" under, any Environmental Law.


(c)    Merger of Leased Fee Interest and Leasehold Interest. Seller makes no
representation or warranty regarding whether the Leasehold Interest will be
deemed to be merged with the Leased Fee Interest upon Closing. Buyer shall
conduct its own evaluation of the issue of merger.


(d)    Survival. Any provision in this Agreement or in any Conveyance Document
to the contrary notwithstanding, Buyer's undertakings and agreements set forth
in this Section 5 shall survive Closing or earlier termination of this
Agreement.


6.CONDITIONS TO CLOSING.

3102/001/106725    
13



--------------------------------------------------------------------------------






(a)    Buyer's Conditions Precedent. Seller and Buyer agree that Buyer's
obligation to complete and consummate the transaction contemplated by this
Agreement, and to proceed with Closing hereunder, is subject to the satisfaction
on or before Closing of each of the following conditions precedent:


(i)Seller's Representations and Warranties. There shall not be any material
misstatement or omission in any of Seller's representations or warranties
contained in this Agreement. The representations and warranties of Seller
contained herein shall be true and correct in all material respects as of the
Closing Date with the same force and effect as though made on or as of the
Closing Date, with modifications as permitted under this Agreement.


(ii)Seller's Performance. All covenants and agreements made by Seller which are
to be completed on or before Closing shall have been performed in all material
respects and all documents to be delivered by Seller at or prior to Closing
shall have been delivered.


(iii)Tenant Estoppel Certificates. Not less than five business days prior to the
Scheduled Closing Date, Seller shall have obtained and delivered to Buyer duly
executed estoppel certificates (each, a "Tenant Estoppel Certificate")
substantially in the form of EXHIBIT "9" attached hereto, or covering estoppel
matters required under the respective tenant's lease, made in favor of Buyer,
which shall be dated no earlier than the Effective Date and which shall contain
no Material Objection Matter (as defined below), from: (a) the following
tenants, to the extent that their leases have commenced and are still in effect
as of Closing: (1) College of Intercultural Communications, Inc., (2) the State
of Hawaii, and (3) Tissue Genesis, Inc., and (b) at least fifty percent (50%) of
the remaining tenants under the Tenant Leases (the "Tenant Estoppel Certificate
Condition"). For purposes of this Section 6(a)(iii), "Material Objection Matter"
shall mean any omission or statement in or modification to a Tenant Estoppel
Certificate which indicates any of the following: (A) that Seller is in default
under a Tenant Lease, (B) that there is a change in any material financial or
economic term of a Tenant Lease such that the same is materially inconsistent
with the information in the Tenant Lease materials as included among the Due
Diligence Items, or (C) any claims of right of first refusal, first offer, or
rights of purchase not contained in the Tenant Lease. Buyer acknowledges that
Seller's only obligation hereunder is to use commercially reasonable efforts to
obtain such estoppel certificates subject to the terms of the Tenant Leases, and
any failure of Seller to satisfy this condition prior to Closing shall not
constitute a default under this Agreement. If the Tenant Estoppel Certificate
Condition is not met by the Scheduled Closing Date (as defined below), the
Scheduled Closing Date shall be extended to the date that is five business days
following the date that the Tenant Estoppel Certificate Condition is met,
subject to the provisions of Section 11(a) hereof.
(iv)No Legal Actions. No action or proceeding shall have been instituted and no
bona fide action or proceeding shall have been threatened by anyone not a party
to this Agreement on or prior to Closing which calls into question or seeks to
set aside the performance of Buyer's or Seller's obligations hereunder.

3102/001/106725    
14



--------------------------------------------------------------------------------




(v)Condition of the Property. The condition of the Property shall not have
changed after the Effective Date in a manner which materially adversely affects
Buyer's intended use of the Property.
(vi)Buyer's Title Policy. If prior to the end of the Due Diligence Period, Buyer
shall have obtained the Title Commitment in accordance with Section 3(c) hereof,
Buyer shall have received the Title Company's confirmation of its intention to
issue Buyer's Title Policy in accordance with the Title Commitment, effective as
of Closing; provided that Buyer shall act in diligent good faith to cause such
confirmation.


Neither Seller nor Buyer shall act or fail to act for the intended purpose of
permitting or causing any of the foregoing conditions to Buyer's obligations to
fail. If any of the foregoing conditions to Buyer's obligations have not been
satisfied on or before the Scheduled Closing Date, and such condition has not
previously been waived by Buyer, Buyer may either (i) waive such condition to
Buyer's obligations, in which event the transaction contemplated by this
Agreement shall close in accordance with the terms hereof (provided all other
conditions precedent have been either waived or satisfied as provided herein),
or (ii) terminate this Agreement in accordance with Section 7 hereof. If Buyer
fails to take an action in clause (i) or (ii) hereof within five calendar days
of the Scheduled Closing Date, such failure shall be deemed an election by Buyer
to terminate this Agreement. The foregoing shall not limit Buyer from exercising
the remedies available to Buyer upon a default by Seller as provided in Section
13(b) hereof.


(b)    Seller's Conditions Precedent. Seller and Buyer agree that Seller's
obligation to complete and consummate the transaction contemplated by this
Agreement, and to proceed with Closing hereunder, is subject to the satisfaction
on or before Closing of each of the following conditions precedent:


(i)Buyer's Representations and Warranties. There shall not be any material
misstatement or omission in any of Buyer's representations or warranties
contained in this Agreement. The representations and warranties of Buyer
contained herein shall be true and correct in all material respects as of the
Closing Date with the same force and effect as though made on or as of the
Closing Date, with modifications as permitted under this Agreement.


(ii)Buyer's Performance. All covenants and agreements made by Buyer which are to
be completed on or before Closing shall have been performed in all material
respects, all documents to be delivered by Buyer at or prior to Closing shall
have been delivered, and Buyer shall have deposited into Escrow all sums to be
deposited by Buyer prior to Closing, including without limitation the Closing
Payment in accordance with Section 2(b)(iii) hereof into Escrow.


(iii)No Legal Actions. No action or proceeding shall have been instituted and no
bona fide action or proceeding shall have been threatened by anyone not a party
to this Agreement on or prior to Closing which calls into question or seeks to
set aside the performance of Buyer's or Seller's obligations hereunder.

3102/001/106725    
15



--------------------------------------------------------------------------------






Neither Seller nor Buyer shall act or fail to act for the intended purpose of
permitting or causing any of the foregoing conditions to Seller's obligations to
fail. If any of the foregoing conditions to Seller's obligations have not been
satisfied on or before the Closing Date, and such condition has not previously
been waived by Seller, Seller may either (i) waive such condition to Seller's
obligations, in which event the transaction contemplated by this Agreement shall
close in accordance with the terms hereof (provided all other conditions
precedent have been either waived or satisfied as provided herein), or (ii)
terminate this Agreement in accordance with Section 7 hereof. The foregoing
shall not limit Seller from exercising the remedies available to Seller upon a
default by Buyer as provided in Section 13(a) hereof.


(c)    Hart-Scott Act. Buyer and Seller agree that compliance with the reporting
requirements of the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the
"Hart-Scott Act"), as amended, is not required for the transactions contemplated
under this Agreement. If the Federal Trade Commission or United States
Department of Justice should hereafter determine that the transaction described
herein is subject to the reporting requirements of the Hart-Scott Act, then each
Party shall forthwith proceed to make the required reporting and filings and
take all other actions necessary or advisable to comply with the Hart-Scott Act
and the rules and regulations thereunder as expeditiously as reasonably
possible. Any filing fees shall be shared equally by Buyer and Seller.


7.TERMINATION OF AGREEMENT. If this Agreement is terminated for any reason
expressly provided under the terms of this Agreement other than in accordance
with Section 13 hereof, (a) within two business days following such termination,
Escrow Agent shall release to Buyer the Deposits to the extent made, plus
accrued interest thereon, (b) all documents deposited with Escrow Agent by Buyer
shall be returned to Buyer, and all documents deposited with Escrow Agent by
Seller shall be returned to Seller, (c) each Party shall pay one-half the amount
of any Escrow Cancellation Charges (as defined below), and (d) neither Party
shall have any further obligations to the other hereunder, except for those
obligations and indemnities which are expressly made to survive termination of
this Agreement.
 
8.REPRESENTATIONS AND WARRANTIES.


(a)    Seller's Representations and Warranties. Each Seller makes the following
representations and warranties to and for the benefit of Buyer, only with
respect to such Seller and such Seller's respective interests in the Property,
which representations and warranties shall be true and correct as of the
Effective Date and as of the Closing Date:


(i)Organization. Seller is duly organized, validly existing and in good standing
under the laws of the State of Hawaii.


(ii)Authorization. Seller has full power and authority to enter into this
Agreement, and, as of the Closing Date, has the corporate authority to perform,
or cause to be performed, its obligations hereunder. The execution and delivery
of this Agreement by Seller, and the consummation by Seller of the transactions
contemplated herein will have

3102/001/106725    
16



--------------------------------------------------------------------------------




been duly and validly authorized by all necessary action and this Agreement
constitutes a valid and legally binding obligation of Seller, enforceable
against Seller in accordance with its terms. The persons executing this
Agreement have full authority and power to execute this Agreement on behalf of
Seller and have full authority and power to bind Seller to all the terms and
provisions of this Agreement.


(iii)Bankruptcy Proceedings. There are no actions, voluntary or otherwise,
pending or, to Seller's Knowledge (as defined below), threatened against Seller
under the bankruptcy, reorganization, moratorium or similar laws of the United
States, any state thereof or any other jurisdiction. Seller is not insolvent nor
has Seller (A) made a general assignment for the benefit of its creditors, (B)
suffered the appointment of a receiver to take possession of all or
substantially all of its assets, (C) suffered the attachment or other judicial
seizure of any of its assets, or (D) made any plans to file any voluntary
petition in bankruptcy, and will not do so within one hundred eighty days of
Closing.


(iv)No Condemnation. Except as may be disclosed by Seller to Buyer, to Seller's
Knowledge, Seller has not received notice of any, and there is no, pending or
threatened condemnation, eminent domain or similar proceedings affecting the
Leased Fee Interest or Leasehold Interest or any portion thereof.


(v)OFAC. Neither Seller, nor, to Seller's Knowledge, any of its affiliates, nor
any of their respective members, officers or directors is, nor prior to Closing,
or the earlier termination of this Agreement, will become, a person or entity
with whom U.S. persons or entities are restricted from doing business under the
regulations of the Office of Foreign Asset Control ("OFAC") of the Department of
the Treasury (including those named on OFAC's Specially Designated Blocked
Persons List) or under any U.S. statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit or Support Terrorism),
or other governmental action and is not, and prior to Closing or the earlier
termination of this Agreement will not, engage in any dealings or transactions
with or be otherwise associated with such persons or entities; provided,
however, Seller makes no representation of the foregoing with respect to any of
its public shareholders.
(vi)Tenant Leases. Seller has provided Buyer with true and correct copies of all
of the Tenant Leases. Except as may be disclosed by Seller to Buyer, or as may
be disclosed in a Tenant Estoppel Certificate, each Tenant Lease is in full
force and effect and has not been modified or amended and Seller has not
received any written notice of default by Seller under any of the Tenant Leases
which remains uncured. Other than the Ground Lease and the Tenant Leases, there
are no oral and/or written existing leases, rental agreements or licenses or
other space occupancy agreements relating to the Real Property.
(vii)Proceedings. Except as may be disclosed by Seller to Buyer, there are no
actions, suits, arbitrations or other proceedings pending and served or, to
Seller’s knowledge, threatened against Seller or the Property before any court
or governmental authority.

3102/001/106725    
17



--------------------------------------------------------------------------------




(viii)Compliance with Law. Except as may be disclosed by Seller to Buyer, Seller
has not received from any governmental authorities written notice of any
currently existing violation of any governmental law, rule or regulation
applicable to the Real Property that remains uncured.
(ix)Conflicting Agreements. The execution and delivery of this Agreement by
Seller and the consummation by Seller of the transactions contemplated hereby
(i) do not violate any judgment, order, injunction, decree, regulation or ruling
of any court or authority actually known to Seller, or (ii) conflict with,
result in a breach of, or constitute a default under the organizational
documents of Seller, any note or other evidence of indebtedness, any mortgage,
or any lease or other material agreement or instrument known to which Seller is
a party or by which Seller is bound.
(x)Consents. No consent, waiver, approval or authorization is required from any
person or entity (that has not already been obtained or will be obtained prior
to Closing) in connection with the execution and delivery of this Agreement by
Seller or the performance by Seller of the transactions contemplated hereby.
(xi)Foreign Person. Seller is not a “foreign person” or “foreign corporation” as
those terms are defined in the Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder.
(xii)Permits. To Seller's Knowledge, except as may be disclosed by Seller to
Buyer and except for any licenses, permits, authorizations and other approvals
that may be required with respect to the portions of the Property demised by the
Tenant Leases, Seller has all licenses permits, authorizations and other
approvals of any governmental authority as are necessary (i) for the legal
operation, occupation and use of the Property as it is currently operated,
occupied and used, and (ii) such permits and licenses are all in full force and
effect.
(xiii)Special Assessments. To Seller’s Knowledge, there are no special
assessment proceedings affecting the Property other than what is reflected in
the most recent real estate tax bills received by Seller, true, correct and
complete copies of which have been or will be provided to Buyer.


As used in this Agreement, the term "to Seller's Knowledge" or words to that
effect, means to the actual knowledge of Lawrence Taff, Chief Executive Officer
of Pacific Office Properties Trust, Inc. ("Designated Individual") and shall not
be construed, by imputation or otherwise, to refer to the knowledge of Seller,
or any Seller's Representative, or to impose upon such Designated Individual any
duty to investigate the matter to which such actual knowledge, or the absence
thereof, pertains. Anything contained in this Agreement to the contrary
notwithstanding, there shall be no personal liability on the part of the
Designated Individual arising out of any representation or warranty made herein.


(b)    Survival of Seller's Representations and Warranties. The representations
and warranties of Seller contained in this Agreement shall survive Closing and
not be merged therein for a period of six months after Closing, and Seller shall
only be liable to Buyer hereunder for a

3102/001/106725    
18



--------------------------------------------------------------------------------




breach of any warranty or representation set forth in this Agreement with
respect to which a claim is made by Buyer against Seller on or before the date
that is six months after the Closing Date. Any provision in this Agreement to
the contrary notwithstanding, the maximum aggregate liability of Seller for
breaches of Seller's warranties and representations set forth in this Agreement
shall be limited to TWO HUNDRED THOUSAND AND NO/100 U.S. Dollars (U.S.
$200,000.00); provided, however, the foregoing shall not limit or restrict the
limited warranties of title expressly set forth in the Deed or the Assignment
and Assumption of Ground Lease. Notwithstanding the foregoing, however, if
Closing occurs, Buyer hereby expressly waives, relinquishes and releases any
right or remedy available to it at law, in equity, under this Agreement or
otherwise, to make a claim against Seller for damages that Buyer may incur, or
to rescind this Agreement as the result of any of Seller's warranties or
representations being untrue, inaccurate or incorrect if Buyer knew or is deemed
to have known that such representation or warranty was untrue, inaccurate or
incorrect at the time of Closing.


(c)    Buyer's Representations and Warranties. Buyer makes the following
representations and warranties, to and for the benefit of Seller, which
representations and warranties shall be true and correct as of the Effective
Date (except as otherwise stated below) and as of the Closing Date:


(i)Organization. Buyer is a California corporation, duly organized, validly
existing and in good standing, under the laws of its state of formation.


(ii)Authorization. Buyer has full power and authority to enter into this
Agreement and, as of the Closing Date, has the corporate authority to perform,
or cause to be performed, its obligations hereunder. The execution and delivery
of this Agreement by Buyer, and the consummation by Buyer of the transactions
contemplated herein will have been duly and validly authorized by all necessary
action and this Agreement constitutes a valid and legally binding obligation of
Buyer, enforceable against Buyer in accordance with its terms. The persons
executing this Agreement have full authority and power to execute this Agreement
on behalf of Buyer and have full authority and power to bind Buyer to all the
terms and provisions of this Agreement.


(iii)Bankruptcy Proceedings. There are no actions, voluntary or otherwise,
pending or, to Buyer's knowledge, threatened against Buyer under the bankruptcy,
reorganization, moratorium or similar laws of the United States, any state
thereof or any other jurisdiction. Buyer is not insolvent nor has Buyer (A) made
a general assignment for the benefit of its creditors, (B) suffered the
appointment of a receiver to take possession of all or substantially all of its
assets, (C) suffered the attachment or other judicial seizure of any of its
assets, or (D) made any plans to file any voluntary petition in bankruptcy, and
will not do so within one hundred eighty days of Closing.


(iv)Conflicting Agreements. To Buyer's knowledge, neither the execution nor
delivery of this Agreement, nor the consummation of the transaction contemplated
herein, will conflict with, or result in a breach of, any contract, license or
undertaking to which Buyer is a party, or constitute a default thereunder.

3102/001/106725    
19



--------------------------------------------------------------------------------






(v)Proceedings. No legal or administrative proceeding is pending or, to Buyer's
knowledge, threatened against Buyer which would adversely affect its ability to
consummate the transaction as contemplated in this Agreement.


(vi)Prohibited Persons and Transactions. Neither Buyer, nor any of its
affiliates, nor, to Buyer's knowledge, any of their respective members, officers
or directors is, nor prior to Closing, or the earlier termination of this
Agreement, will become, a person or entity with whom U.S. persons or entities
are restricted from doing business under the regulations of the OFAC of the
Department of the Treasury (including those name on OFAC's Specially Designated
Blocked Persons List) or under any U.S. statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit or Support Terrorism),
or other governmental action and is not, and prior to Closing or the earlier
termination of this Agreement will not, engage in any dealings or transactions
with or be otherwise associated with such persons or entities; provided,
however, Buyer makes no representation of the foregoing with respect to any
shareholder of Buyer or any of its affiliates.




(d)    Survival of Buyer's Representations and Warranties. The representations
and warranties contained in this Section 8 by Buyer are true, correct and
complete and shall be deemed remade by Buyer as of Closing, with the same force
and effect as if made at that time. Anything contained in this Agreement or the
Conveyance Documents to the contrary notwithstanding, the representations,
warranties and covenants of Buyer set forth in this Section 8, as well as the
right and ability of Seller to enforce the same and/or to seek damages for its
breach, shall survive Closing for a period of six months.


(e)    Duty to Update. Prior to Closing, Seller and Buyer shall each promptly,
upon such Party's acquiring of actual knowledge of any event or circumstance
which makes any representation or warranty made by such Party hereunder
materially untrue or misleading, provide the other Party with written notice of
such event or circumstance. In such event, or if a Party otherwise discovers
that any of the representations and warranties made herein by the other Party is
not true in all material respects as if first made as of the date of such
discovery, the Party's sole and exclusive remedy shall be: (i) to terminate this
Agreement in accordance with the provisions of Section 7 hereof, unless the
matters which cause such representations and warranties not to be true in all
material respects is the result of a willful breach by the making Party of such
representations and warranties, in which case the provisions of Section 13
hereof shall govern; or (ii) to proceed to Closing upon the terms and conditions
set forth in this Agreement, subject to the matters which causes the
representations and warranties not to be true in all material respects as if
first made as of the date of such discovery and, in such a case, such
representations and warranties shall be automatically modified to such extent
and the making Party shall have no liability for the same.


9.COVENANTS.
    

3102/001/106725    
20



--------------------------------------------------------------------------------




(a)    Seller's Covenants. In addition to the other agreements and covenants of
Seller set forth in this Agreement, between the Effective Date and Closing or
earlier termination of this Agreement, each Seller covenants and agrees as
follows with respect to its respective interests in the Property:


(i)Operation of the Property. Subject to the provisions of Section 14 hereof,
Seller shall use commercially reasonable efforts to operate and manage the
Property in its normal, ordinary and customary manner as of the Effective Date,
and to maintain the Property in normal repair and working order.


(ii)Modification of Tenant Leases, New Tenant Leases. During the period between
the end of the Due Diligence Period and Closing, Seller shall not enter into any
new tenant lease or other occupancy agreement which will affect the Property
after Closing and which is not terminable by the landlord upon thirty days
notice, without obtaining the prior written consent of Buyer, which consent
shall not be unreasonably withheld, conditioned or delayed. In the event Buyer
fails to notify Seller in writing of its disapproval within five business days
after its receipt of the proposed modification, termination, eviction, new lease
or new occupancy agreement, such failure shall be deemed consent by Buyer. All
new leases and other occupancy agreements to which Buyer consents (or is deemed
to have consented to) shall be assumed by Buyer at Closing. Except as expressly
provided above, Seller shall have the right to modify or terminate any existing
Tenant Lease, and to enter into any new lease or other occupancy agreement, in a
manner generally consistent with the manner in which Seller has operated the
Property prior to the Effective Date without the consent of Buyer; however,
prior to the end of the Due Diligence Period, Seller shall notify Buyer of any
proposed modifications or terminations of any existing Tenant Lease, or of any
proposed new lease or other occupancy agreement to be entered into during the
Due Diligence Period and give Buyer two calendar days to comment thereon.


(iii)Modification of Permitted Title Encumbrances. During the period between the
end of the Due Diligence Period and Closing, Seller shall not enter into any new
title exception, nor terminate, amend or modify any Permitted Exception, which
would encumber or be binding on Buyer or the Property from and after Closing
without in each instance obtaining the prior written consent of Buyer in each
instance, which consent shall not be unreasonably withheld or conditioned. In
the event Buyer fails to notify Seller in writing of its disapproval within five
business days after its receipt of the proposed termination, amendment,
modification, or new title exception, such failure shall be deemed consent by
Buyer. All amended, modified or new title exceptions to which Buyer consents (or
is deemed to have consented to) shall be assumed by Buyer at Closing, as
applicable.


(iv)Tenant Estoppel Certificates. Seller shall promptly request and use
commercially reasonable efforts to timely obtain a Tenant Estoppel Certificate
from each tenant under the Tenant Leases as set forth in Section 6(a)(iii)
hereof. Any provision in this Agreement to the contrary notwithstanding,
Seller's only obligation hereunder is to use commercially reasonable efforts to
obtain the Tenant Estoppel Certificates as provided

3102/001/106725    
21



--------------------------------------------------------------------------------




herein, and any failure to obtain the Tenant Estoppel Certificates as provided
herein shall not constitute a default by Seller hereunder.


(b)    Buyer's Covenants. In addition to the other agreements and covenants of
Buyer set forth in this Agreement, Buyer covenants and agrees as follows:


(i)Third Party Consents. If the consent of any third party is required for the
assignment or transfer of any Tenant Lease or Intangible Property to be assigned
to Buyer pursuant to this Agreement, such assignment or transfer shall be
subject to Buyer obtaining such consent, at Buyer's sole cost and expense.
Anything contained in this Agreement to the contrary notwithstanding, the
receipt of any such third party consent shall not be a condition to Closing
hereunder.


(ii)Use of Tenant and Other Deposits. Buyer shall hold and apply any deposits
transferred to Buyer pursuant to the Assignment and Assumption of Tenant Leases
or the Assignment and Assumption of Intangible Property, in accordance with the
respective terms of the relevant Tenant Leases or instrument, as applicable. The
provisions of this Section 9(b)(ii) shall survive Closing.


10.ESCROW.


(a)    Opening. Immediately upon the Effective Date, Seller and Buyer shall open
an escrow account ("Escrow") with Title Guaranty Escrow Services, Inc., at 235
Queen Street, Honolulu, Hawaii, Attention: Jeremy Trueblood ("Escrow Agent") for
the purchase and sale of the Property pursuant to this Agreement. Delivery to
Escrow Agent of a fully executed copy of this Agreement shall constitute the
opening of Escrow. This Agreement shall constitute joint escrow instructions to
Escrow Agent. Seller and Buyer may execute such additional instructions not
inconsistent with the provisions of this Agreement. Seller and Buyer agree that,
as between Seller and Buyer, if there is any conflict between the terms of this
Agreement and the provisions of any additional escrow instructions, the terms of
this Agreement shall control.


(b)    Cancellation. If Escrow fails to close due to Seller's default, Seller
shall pay all Escrow Cancellation Charges. If Escrow fails to close due to
Buyer's default, Buyer shall pay all Escrow Cancellation Charges. As used
herein, the term "Escrow Cancellation Charges" means all fees, charges and
expenses incurred or charged by Escrow Agent, including all expenses incurred or
charged in connection with issuance of the PTR and other title matters. Nothing
contained in this Section 10(b) is intended to limit either Seller or Buyer from
exercising the remedies available upon default as set forth in Section 13
hereof.


11.CLOSING.


(a)    Closing Date. As used in this Agreement, the term "Closing Date" means
the date on which Closing occurs, and the term "Closing" shall refer to the
recordation of the Deed, the Assignment and Assumption of Ground Lease, the
delivery of the other Closing Documents (as defined below), and the final
disbursal of funds by Escrow Agent, as provided in this Agreement.

3102/001/106725    
22



--------------------------------------------------------------------------------




Closing shall take place on the date that is fifteen calendar days after the
expiration of the Due Diligence Period (the "Scheduled Closing Date"); provided,
however, the Scheduled Closing Date may be extended pursuant to Section
6(a)(iii) hereof. Any provision in this Agreement to the contrary
notwithstanding, in no event shall Closing take place later than February 28,
2014.


(b)    Execution and Delivery of Closing Documents. On or before the time
specified by Escrow Agent to consummate Closing as provided herein, CCLC, CC
and/or Buyer, as appropriate, shall execute (with notary acknowledgment, as
applicable) and submit to Escrow Agent the following items (the "Closing
Documents") with respect to the respective property to be conveyed by each
Seller:


(i)Deed. Three counterpart originals of the Deed.


(ii)Assignment and Assumption of Ground Lease. Three counterpart originals of
the Assignment and Assumption of Ground Lease.


(iii)Conveyance Tax Certificates. One original of a conveyance tax certificate
to accompany the Deed and one original of a conveyance tax certificate to
accompany the Assignment and Assumption of Ground Lease.


(iv)Bill of Sale. Two counterpart originals of the Bill of Sale.


(v)Assignment and Assumption of Intangible Property. Two counterpart originals
of the Assignment and Assumption of Intangible Property.


(vi)Assignment and Assumption of Tenant Leases. Two counterpart originals of the
Assignment and Assumption of Tenant Leases.


(vii)Closing Statements. The closing statement for each Party, as prepared by
Escrow Agent and approved by Seller or Buyer, as applicable.


(c)    Seller's Closing Deliveries. In addition to the Closing Documents as
provided in Section 11(b) hereof, prior to the Closing Date (and within such
timeframe as may be more specifically provided herein or required by Escrow
Agent) Seller shall cause to be delivered to Escrow Agent the following items:


(i)FIRPTA Affidavit. An affidavit of each Seller to the effect that the
respective Seller is not a "foreign person" as that term is defined in Section
1445(f)(3), Internal Revenue Code of 1986, as amended.


(ii)HARPTA Affidavit. A Hawaii Department of Taxation Form N-289 (or any
successor to such form) to the effect that each Seller is a "resident person" as
that term is defined in Section 235-68, Hawaii Revised Statutes.



3102/001/106725    
23



--------------------------------------------------------------------------------




(iii)Mechanic's Lien Waivers/Affidavits. Duly executed mechanic's lien
waivers/affidavits, as are reasonably required by the Title Company to issue
Buyer's Title Policy, if applicable, in a form reasonably acceptable to Seller.


(iv)Other Affidavits/Certificates. Duly executed affidavits/certificates
regarding parties in possession, as are reasonably required by the Title Company
to issue Buyer's Title Policy, if applicable, in a form reasonably acceptable to
Seller.


(v)Seller's Certificate. A certificate from each Seller confirming that the
representations and warranties of the respective Seller as set forth in this
Agreement are true and correct in all material respects as of the date of
Closing.


(vi)Original Documents. Originals (or where appropriate, copies) of the Ground
Lease, the Tenant Leases, and, as applicable, the Intangible Property to the
extent the same are in Seller's possession and to the extent the same have not
previously been delivered to Buyer.


(vii)Keys, Access Cards and Combinations. All keys, access cards and
combinations to the Improvements, or any portion thereof, to the extent the same
are in Seller's possession and to the extent the same have not previously been
delivered to Buyer.


(viii)Notices of Sale. Notices to tenants under the Tenant Leases, duly executed
by Seller, in such form(s) as agreed by Seller and Buyer, pursuant to Section
3(h) hereof.


(ix)Good Standing. A certificate of good standing from the Department of
Commerce and Consumer Affairs of the State of Hawaii for each Seller showing the
respective Seller to be duly authorized to do business in the State of Hawaii
and in good standing under the laws of the State of Hawaii,


(x)Resolutions; Evidence of Authority. A resolution of Seller authorizing the
sale of the Property pursuant to the terms of this Agreement and authorizing the
person(s) executing instruments or agreements relating to such sale to execute,
acknowledge and deliver such instruments and agreements on behalf of Seller, and
such other resolutions, authorizations and/or evidence of authority as Buyer,
Escrow Agent or the Title Company may reasonably require in connection with this
transaction.


(d)    Buyer's Closing Deliveries. In addition to the Closing Documents as
provided in Section 11(b) hereof, prior to the Closing Date (and within such
timeframe as may be more specifically provided herein or required by Escrow
Agent) Buyer shall cause to be delivered to Escrow Agent the following items:


(i)Closing Payment. The Closing Payment pursuant to Section 2(b)(iii) hereof.


(ii)Good Standing Certificate. A certificate of good standing from the
Department of Commerce and Consumer Affairs of the State of Hawaii showing Buyer
to

3102/001/106725    
24



--------------------------------------------------------------------------------




be duly authorized to do business in the State of Hawaii and in good standing
under the laws of the State of Hawaii.


(iii)Resolutions; Evidence of Authority. A resolution of Buyer authorizing the
purchase of the Property pursuant to the terms of this Agreement and authorizing
the person(s) executing instruments or agreements relating to such purchase to
execute, acknowledge and deliver such instruments and agreements on behalf of
Buyer and such other resolutions, authorizations and/or evidence of authority as
Seller, Escrow Agent or the Title Company may reasonably require in connection
with this transaction.


(iv)Third Party Consents. The consents of any third parties which are required
to assign or transfer all of Seller's rights, title and interest in and to, and
obligations under the Tenant Leases and/or Intangible Property to Buyer as
provided in Section 9(b)(i) hereof.


(e)    Closing Costs. Except as otherwise specifically provided in this
Agreement, Seller shall be responsible for all closing costs incurred by Seller,
and Buyer shall be responsible for all closing costs incurred by Buyer,
including each of their respective attorneys' fees.


(i)    Seller's Closing Costs. At Closing (if not earlier paid), Seller shall
pay the following: (A) the cost, if any, to cure any Title Defect that Seller
agrees to cure under Section 3(b) hereof, (B) all of the costs to record the
Deed and the Assignment and Assumption of Ground Lease, (C) one-half (1/2) of
all conveyance taxes payable in connection with the sale by Seller of the
Property to Buyer, (D) the premium for the base (i.e. standard owner's coverage)
portion of Buyer's Title Policy (excluding all of the costs for any extended
coverage and/or any endorsements to Buyer's Title Policy other than such
endorsements that may, at Seller's sole discretion, be issued by the Title
Company to cure a Title Defect that Seller has agreed to cure under Section 3(b)
hereof), if applicable, (E) one-half (½) of Escrow Agent's fees, (F) all
recording fees and other costs, if any, for the release from the Property of all
Monetary Liens and for other releases, discharges or other curative documents
which Seller is required to deliver pursuant to this Agreement, and (G) all
costs and expenses incurred in connection with any Seller's Exchange (defined
below).


(ii)    Buyer's Closing Costs. At Closing (if not earlier paid), Buyer shall pay
the following: (A) the cost of the Updated PTR, if any, pursuant to Section
3(a)(ii) hereof, (B) the cost of the Updated Survey, if any, pursuant to Section
3(a)(i) hereof, (C)  all of the cost of any extended coverage and/or any extra
endorsements to Buyer's Title Policy, if applicable, (D) one-half (½) of Escrow
Agent's fees, (E) all costs and expenses incurred in connection with any Buyer's
Exchange (defined below), and (F) one-half (1/2) of all conveyance taxes payable
in connection with the sale by Seller of the Property to Buyer.


(iii)    Other Closing Costs. Escrow Agent shall apportion all other closing
costs, if any, in a manner customary for real estate transactions of this nature
in the State of Hawaii, or, if there is no custom, such other closing costs
shall be split equally between Seller and Buyer.



3102/001/106725    
25



--------------------------------------------------------------------------------




(f)    Closing. Provided that all conditions to Closing have been satisfied or
waived in accordance with this Agreement, the following shall occur on the
Closing Date:


(i)Recordation. Escrow Agent shall cause the Deed and the Assignment and
Assumption of Ground Lease to be duly recorded in the Bureau of Conveyances of
the State of Hawaii.


(ii)Disbursal of Purchase Price. Escrow Agent shall disburse to (or as directed
by) Seller the Purchase Price, less Seller's share of the closing costs and as
adjusted by applicable credits, charges and prorations as provided herein.


(iii)Delivery of Closing Documents. Escrow Agent shall deliver fully executed
counterpart originals of the Closing Documents to Buyer and to Seller, and shall
deliver all other items held in Escrow to the party entitled thereto or
benefitted thereby.


(iv)Possession. Possession of the Property shall be delivered to Buyer, subject
to such rights constituting or arising out of the Permitted Exceptions,
including, without limitation, the rights of tenants under the Tenant Leases.


12.PRORATIONS AND APPORTIONMENTS.


(a)    Proration and Apportionment. The items set forth below shall be prorated
and apportioned between Buyer and Seller as provided below. For purposes of this
Section 12, all prorations to occur as of the Closing Date shall be determined
as of 11:59 p.m. Hawaii Standard Time on the date immediately preceding the
Closing Date, as though Buyer held title to the Property throughout the entire
day on which Closing occurs. Such prorations and adjustments shall be made on
the basis of a 365-day year for items payable on an annual or semi-annual basis,
and on the number of days in the calendar month in which Closing occurs for
items payable on a monthly basis.


(i)Taxes on Gross Receipts. Gross income and other taxes and charges, if any,
payable on account of any rents and/or income derived from the Property or the
business conducted on or within the Real Property, including, without limiting
the generality of the foregoing, Hawaii general excise taxes (but not any taxes
based on the net income of Seller, the liability for all of which shall remain
with Seller) shall be prorated as of the Closing Date.


(ii)Real Property Taxes. All real property taxes and assessments for the fiscal
year in which Closing occurs shall be prorated as of the Closing Date.
Installments for any special assessments for improvements to the Property which
accrue prior to the Closing Date shall be paid by Seller, and installments for
any special assessments for improvements to the Property which accrue after the
Closing Date shall be paid by Buyer; provided, however, that with respect to any
assessment payable in installments, all installments due and payable prior to
the Closing Date shall be paid by Seller, and all installments due and payable
on or after the Closing Date shall be paid by Buyer. If the amount of any such

3102/001/106725    
26



--------------------------------------------------------------------------------




item is not ascertainable on the Closing Date, the credit therefor shall be
based on the most recent available bill or on such other basis as Escrow Agent
may require and adjusted as necessary post-Closing pursuant to Section 12(c) and
Section 12(d) hereof.


(iii)Personal Property Taxes. Buyer shall pay to Seller the amount of any and
all sales or similar taxes, if any, payable in connection with the sale of the
Tangible Personal Property or Intangible Personal Property, and Buyer shall
execute and deliver any tax returns in connection therewith.


(iv)Prepaid Expenses. Buyer shall be charged for those prepaid expenses paid by
Seller allocable to any period from and after the Closing Date, including,
without limitation, prepaid rents under any equipment lease, annual permit and
inspection fees, and fees for licenses paid by Seller to third parties to the
extent the same are transferable hereunder, are in fact transferred hereunder to
Buyer at Closing and remain on deposit for the benefit of Buyer.


(v)Utility Charges. All utility services provided to the Real Property in
Seller's name shall be terminated effective as of the Closing Date, and Buyer
shall be responsible for its own utility services thereafter. Utility charges
including, without limitation, electricity, gas, telephone, cable television,
water and sewer charges, if any, shall be prorated as of the Closing Date.
Seller shall receive a credit for all deposits for utilities, if any, made by
Seller as security under any such public service contracts if the same are
transferable and provided such deposits remain on deposit for the benefit of
Buyer of any such utility charges. Where possible, cutoff readings will be
secured for all utilities as of the Closing Date. To the extent they are not
available, the cost of such utilities shall be apportioned between the Parties
on the basis of the latest bill for such service and adjusted as necessary
post-Closing pursuant to Section 12(c) and Section 12(d) hereof.


(vi)Tenant Leases. Except as otherwise provided herein, any amounts actually
collected under the Tenant Leases shall be prorated as of the Closing Date. Any
additional amounts not known at Closing will be part of the post-Closing
adjustments contemplated herein. Buyer shall be entitled to a credit for all
security and other deposits held by Seller as of the Closing Date with respect
to the Tenant Leases being conveyed to Buyer at Closing to the extent that such
deposits are not transferred to Buyer at Closing.


(vii)Accounts Payable and Receivable. All accounts payable and expenses related
to operations of the Property which have accrued before the Closing Date shall,
except as otherwise expressly provided herein, be paid by Seller on or before
the Closing Date or credited to Buyer in escrow, and all accounts payable and
expenses arising after the Closing Date which are incurred by or at the
direction of Buyer outside of this Agreement will be Buyer's sole
responsibility. Buyer shall not acquire accounts receivable from Seller, and
there shall be no adjustments or prorations therefor; provided, however, that
Buyer shall use reasonable efforts (excluding litigation and other collection
procedures) for a period of six months after the Closing Date to collect on
behalf of Seller all accounts receivable outstanding as of Closing. Buyer shall
remit all amounts collected therefor to

3102/001/106725    
27



--------------------------------------------------------------------------------




Seller upon Buyer's receipt of same. Buyer shall also remit to Seller, upon
Buyer's receipt of the same, all other amounts received by Buyer in payment of
Seller's accounts receivable, at any time thereafter. For the period from the
Closing Date to six months thereafter, Seller shall have the right, but not the
obligation, to institute a lawsuit or other collection procedure or action to
collect any past due rents or other amounts due under the Tenant Leases prior to
Closing. Any past due rents or other amounts due under the Tenant Leases prior
to Closing paid directly to Seller specifically in settlement of such amounts
shall be retained by Seller. Any rents collected from former tenants whose lease
was terminated prior to Closing shall be Seller's property.


(viii)Leasing Commissions. With respect to Tenant Leases executed prior to
Closing: (A) Buyer shall be responsible for all leasing commissions which are
payable from and after Closing, and (B) Seller shall pay or otherwise be
responsible for all leasing commissions paid or payable prior to Closing, except
that Buyer shall assume and pay or otherwise be responsible for all leasing
commissions which are paid or payable with respect to new Tenant Leases entered
into and delivered by Seller after the Effective Date in accordance with Section
9(a)(ii) hereof, and any Tenant Lease executed prior to the Effective Date which
takes effect after Closing. If as of the Closing Date, Seller shall have paid
any leasing commissions for which Buyer is responsible pursuant to the
foregoing, the value of such leasing commissions shall be determined as of the
Closing Date and such amount shall be paid by Buyer to Seller at Closing.


(ix)Tenant Lease Concessions. With respect to Tenant Leases executed prior to
Closing: (A) Buyer shall be responsible for all Tenant Lease Concessions (as
defined below) which are payable from and after Closing, and (B) Seller shall
pay or otherwise be responsible for all Tenant Lease Concessions which are paid
or payable prior to Closing, except that Buyer shall assume and pay or otherwise
be responsible for all Tenant Lease Concessions which are paid or payable with
respect to new Tenant Leases entered into and delivered by Seller after the
Effective Date, but only if the Closing occurs, in accordance with Section
9(a)(ii) hereof, and any Tenant Lease executed prior to the Effective Date which
takes effect after Closing. If as of the Closing Date, Seller shall have paid
any Tenant Lease Concessions for which Buyer is responsible pursuant to the
foregoing, the value of such Tenant Lease Concessions shall be determined as of
the Closing Date and such amount shall be paid by Buyer to Seller at Closing. As
used herein, "Tenant Lease Concessions" means and includes any payment, expense
or rent concession required under any of the Tenant Leases to be paid or
incurred by, or charged to, the landlord or lessor thereunder to or for the
benefit of the tenant or lessee thereunder which is in the nature of a tenant
inducement, including specifically, without limitation, tenant improvement costs
and allowances, lease buy-outs, moving allowances, and "free rent" periods.


(x)Other Prorations. Other customary prorations, if any, shall be prorated or
apportioned between Seller and Buyer as of the Closing Date.



3102/001/106725    
28



--------------------------------------------------------------------------------




(b)    Allocation of Payments Received after Closing Date. Except as otherwise
provided in Section 12(a)(vii) hereof, the following allocations shall be
utilized for payments received by Buyer after Closing from persons having unpaid
obligations under the Tenant Leases:


(i)Payments specifying application to specific obligations shall be allocated to
such obligations.


(ii)Payments not specifying application to specific obligations shall be first
allocated to any obligations accruing before the Closing Date and paid to
Seller.


(iii)Payments not allocated pursuant to (i) or (ii) above shall be allocated
next in priority to any obligations accrued after the Closing Date and paid to
Buyer.


(c)    Procedure; Post-Closing Adjustment. Seller and Buyer shall jointly and in
good faith (i) account for all items to be prorated or apportioned pursuant to
this Section 12, and (ii) determine the amount of such prorations and
apportionments as provided in this Section 12. If at any time prior to the first
anniversary of the Closing Date either Buyer or Seller discovers any items which
should have been included in the prorations and apportionments but which were
omitted therefrom, or any material error in the computation thereof, such items
shall be promptly adjusted as of the Closing Date. Either Party owing the other
Party a sum of money based upon any such adjustment after the Closing Date shall
promptly pay that sum to the other Party, together with interest thereon at the
rate of eight percent (8%) per annum from the date the amount is determined
until the date of payment.


(d)    Final Proration of Rent, Certain Other Items. Without limiting the
generality of Section 12(c) hereof, final prorations of rent and charges under
the Tenant Leases, including, without limitation, any common area maintenance
contributions, operating expenses, air conditioning charges, utility charges,
real property taxes and other sums payable by tenants under the Tenant Leases,
and other apportionable items which are dependent for their calculation upon the
economic performance of the Property (or a portion thereof) over a specified
interval of time or which are not due and payable until after the Closing Date
(or are adjustable after the Closing Date) shall be accomplished as follows:
Buyer and Seller shall await the expiration of the specified interval to
determine the proration, and Seller and Buyer shall then prorate the item by
allocating to Seller the product of such apportionable item for the entire
interval multiplied by a fraction, the numerator of which is the number of days
within the specified interval which occurred before the Closing Date and the
denominator of which is the total number of days in the specified interval;
provided, however, that all final prorations shall be calculated within ninety
days after the end of the calendar year in which Closing occurs.


(e)    Survival. The provisions of this Section 12 shall survive Closing.


13.DEFAULT AND REMEDIES.


(a)    Buyer's Default; Liquidated Damages.  In the event of Buyer's default in
the performance of any obligation or covenant under this Agreement prior to
Closing, Seller shall have

3102/001/106725    
29



--------------------------------------------------------------------------------




the right, in Seller’s sole discretion, to terminate this Agreement and shall be
entitled to retain the amount of the Deposits to be paid as provided in this
Agreement, plus accrued interest thereon, as liquidated damages. Seller and
Buyer expressly acknowledge and agree that in the event of such a default under
this Agreement by Buyer, (i) Seller will be materially damaged, (ii) with the
fluctuation in value of land, commercial property and retail property in the
State of Hawaii, the unpredictable state of the economy and of governmental
regulations, the nature of the real estate market in the State of Hawaii, the
difficulty in evaluation of lost profits, and other factors which directly
affect the value and marketability of the Property, it would be extremely
difficult and impracticable at this time to estimate the amount of such damage,
and (iii) after negotiation, the Parties have agreed that, considering all of
the circumstances existing as of the Effective Date, the amount of the Deposits
to be paid as provided in this Agreement, plus accrued interest thereon, is a
reasonable estimate of the damages that Seller would incur in such event and
would not constitute a penalty or unreasonable forfeiture. In such event, Escrow
Agent is hereby irrevocably instructed by Seller and Buyer to release and
disburse the amount of the Deposits to be paid as provided in this Agreement,
plus accrued interest thereon, to Seller. Such right to terminate and such
liquidated damages shall constitute Seller's sole and exclusive remedy for
Buyer's default in the performance of any obligation or covenant under this
Agreement prior to Closing, except that Seller shall be entitled to (A) exercise
any rights or remedies it may have at law or in equity by virtue of any
provision of this Agreement which expressly survives the termination of this
Agreement and/or any indemnity created or granted herein, and (B) recover the
costs and expenses of enforcing this Agreement, including reasonable attorneys'
fees. If after Closing, Buyer fails to perform any of its obligations which
survive Closing, Seller may exercise any remedy available to it at law or in
equity. In such event, the liquidated damages provision contained in this
Section shall not apply to, nor limit, nor be an offset against Seller's
recoverable damages.


(b)    Seller's Default; Buyer's Remedies. In the event of Seller’s default in
the performance of any obligation or covenant under this Agreement prior to
Closing which prevents Closing from taking place as provided herein, Buyer shall
elect, in Buyer's sole discretion, to either: (i) terminate this Agreement and,
except as otherwise provided in Section 8(b) hereof, receive the Deposits to the
extent made (plus accrued interest thereon), in which event Seller shall pay all
Escrow Cancellation Charges and upon such termination neither Party shall have
any further rights or obligations hereunder, other than pursuant to any
provision hereof which expressly survives the termination of this Agreement
and/or any indemnity created or granted herein, (ii) seek specific performance
of Seller's obligations hereunder; provided however, that as a condition
precedent to Buyer exercising any right it may have to bring an action for
specific performance, Buyer must commence such action within ninety calendar
days after the scheduled date of Closing, or (iii) waive the default and proceed
with the purchase of the Property in accordance with this Agreement. Buyer
acknowledges and agrees that the limitation of Buyer's remedies is a material
condition of Seller's willingness to enter into this Agreement, and Buyer
specifically confirms and acknowledges that in consideration of Seller's
acceptance of this Agreement, Buyer has accepted all other risks of Seller's
default, and agrees that Buyer's remedies, as expressly limited in this
Agreement, represent adequate and sufficient compensation to Buyer in the event
of Seller's default. Except as otherwise provided in this Agreement, in no event
shall Buyer have the right to seek damages from Seller by reason of a default
hereunder and Buyer hereby expressly waives any such right.



3102/001/106725    
30



--------------------------------------------------------------------------------




(c)    No Personal Liability. Notwithstanding any provision in this Agreement to
the contrary, there shall be no personal liability to the members, managers,
officers, directors, partners, agents, representatives or employees of Seller or
Buyer arising out of or in any way relating to the covenants, obligations,
representations, warranties and/or agreements of Seller or Buyer, as applicable,
as set forth in this Agreement and/or in any of the Conveyance Documents other
than in any guaranty, indemnity or other covenant made by an individual in its
personal capacity. Seller and Buyer acknowledge and agree that the limits and
restrictions set forth in this Section 13 have been specifically negotiated and
agreed upon by and between Seller and Buyer and that neither Seller nor Buyer
would be willing to enter into this Agreement without each other's agreement to
these restrictions and that the same are therefore binding and effective upon
Seller and Buyer and their respective successors and assigns.


(d)    Survival. The provisions of this Section 13 shall survive Closing or
earlier termination of this Agreement.


14.RISK OF LOSS.


(a)    Minor Damage. In the event of loss or damage to the Property or any
portion thereof prior to Closing which is not "major" (as defined below), this
Agreement shall remain in full force and effect and Seller shall assign to Buyer
all of Seller's right, title and interest to any claims and proceeds Seller may
have with respect to any casualty insurance policies or condemnation awards
relating to the premises in question. Upon Closing, full risk of loss with
respect to the Property shall pass to Buyer.


(b)    Major Damage. In the event of a "major" loss or damage to the Property or
any portion thereof prior to Closing, either Seller or Buyer may terminate this
Agreement by written notice to the other Party, in which event the Deposits, to
the extent made, shall be returned to Buyer. If neither Seller nor Buyer elects
to terminate this Agreement within ten days after Seller sends Buyer written
notice of the occurrence of major loss or damage, then Seller and Buyer shall be
deemed to have elected to proceed with Closing, in which event Seller shall
assign to Buyer all of Seller's right, title and interest to any claims and
proceeds Seller may have with respect to any casualty insurance policies or
condemnation awards relating to the premises in question. Upon Closing, full
risk of loss with respect to the Property shall pass to Buyer.


(c)    Definition of "Major" Loss or Damage. For purposes of this Agreement,
"major" loss or damage refers to the following: (i) an uninsured loss or damage
to the Property or any portion thereof such that the cost of repairing or
restoring the premises in question to a condition substantially identical to
that of the premises in question prior to the event of damage would be, in the
opinion of an architect selected by Seller and reasonably approved by Buyer,
equal to or greater than FIVE HUNDRED THOUSAND AND NO/100 U.S. Dollars (U.S.
$500,000.00) (measured by the cost or repair or replacement) in the aggregate,
or take longer than 180 calendar days to complete, and (ii) any loss due to a
condemnation proceeding which permanently and materially adversely impairs the
current use of the Property and for which Seller does not nor is otherwise able
to cure the impairment of the current use of the Property. If Buyer does not
give notice to Seller of Buyer's

3102/001/106725    
31



--------------------------------------------------------------------------------




reasons for disapproving an architect within five business days after receipt of
notice of the proposed architect, Buyer shall be deemed to have approved the
architect selected by Seller.


15.NOTICES. Any notice, consent, approval, waiver or election to be given to or
served upon any Party hereto in connection with this Agreement must be in
writing, and may be given by personal delivery or by certified or registered
mail or by facsimile transmission followed by confirming "hard copy", and shall
be deemed to have been given and received upon receipt, in the case of notice by
personal delivery or facsimile transmission, or four calendar days after a
certified or registered letter containing such notice, properly addressed, with
postage prepaid, is deposited in the United States mail. Such notices shall be
given to the Parties hereto at the following addresses:


If to CCLC
City Center Land Company, LLC

841 Bishop Street, Suite 1700
Honolulu, Hawaii 96813
Attention: Lawrence Taff
Telephone: (808) 544-1219
Facsimile: (808) 544-1203


If to CC
City Center, LLC

841 Bishop Street, Suite 1700
Honolulu, Hawaii 96813
Attention: Lawrence Taff
Telephone: (808) 544-1219
Facsimile: (808) 544-1203


With a copy to:
Schneider Tanaka Radovich Andrew & Tanaka, LLLC

1100 Alakea Street, Suite 2100
Honolulu, Hawaii 96813
Attention: Scott D. Radovich
Telephone: (808) 792-4200
Facsimile: (808) 664-3920


If to Buyer:
Broadmoor Capital Corporation

490 Post Street, Suite 1140
San Francisco, CA 94102    
Attention: John Sikora and Peter Dreyfuss
Telephone: (415) 398-5321
Facsimile: (415) 398-5355
Email:    sikora1@sbcglobal.net
padreyfuss@att.net



3102/001/106725    
32



--------------------------------------------------------------------------------




With a copy to:
William A. Wasko, Esq.

One Kaiser Plaza, Suite 750
Oakland, CA 94612
Telephone: (510) 444-8600 x11
Facsimile: (510) 836-2595
Email: abawasko @earthlink.net.


Any Party hereto may, at any time by giving five days' written notice to the
other Party hereto, designate any other address in substitution of or in
addition to the foregoing address to which such notice shall be given.


16.ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between
Seller and Buyer relating to the transaction contemplated by this Agreement, and
all prior and contemporaneous agreements, representations, negotiations and
understandings of Seller and Buyer, oral or written, other than the
Confidentiality Agreement, are hereby superseded and merged herein. No agent,
representative, salesman, or officer of either Seller or Buyer has any authority
to make, or has made, any statements, agreements, or representations, either
oral or in writing, express or implied, modifying, adding to, or changing the
terms and conditions of this Agreement, and neither Seller nor Buyer has relied
upon any representations not set forth in this Agreement. No waiver or amendment
of the provisions of this Agreement shall be effective unless in writing and
signed by both Seller and Buyer. This Section 16 shall not be construed or
interpreted as affecting the validity of any instrument executed by Seller and
Buyer in the form of any of the exhibits attached to this Agreement, or as
otherwise required to consummate the transaction contemplated by this Agreement.


17.BINDING EFFECT. This Agreement shall be binding upon and inure to the benefit
of the Parties hereto and their respective successors and assigns.


18.ASSIGNMENT. Buyer shall not assign this Agreement without the prior written
consent of Seller, which consent may be withheld or conditioned in Seller's sole
discretion. Notwithstanding the foregoing, Buyer may, without Seller's consent,
assign this Agreement to an entity or entities which Buyer causes to be formed,
and in which Buyer, or John Sikora, holds a controlling ownership or management
interest, for the purpose of purchasing and holding the Property pursuant to
this Agreement; provided that any assignment of Buyer's interest hereunder shall
be pursuant to a written assignment and assumption delivered to Seller, wherein
the assignee shall assume and agree to pay and perform all of the terms,
covenants and conditions of this Agreement to be paid or performed by Buyer
hereunder; and provided further that no such assignment shall relieve or release
Buyer of its obligations hereunder.


19.APPLICABLE LAW. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Hawaii, without regard to any
otherwise applicable principles of conflict of laws. Seller and Buyer hereby
agree and stipulate that any suit or action arising out of or in connection with
the Property or the terms of this Agreement shall be brought in the Circuit
Court of the First Circuit, State of Hawaii, or in the United States District
Court for the District of Hawaii, and the Parties each hereby unconditionally
submit to the jurisdiction of such courts for

3102/001/106725    
33



--------------------------------------------------------------------------------




such purposes. Each Party hereto irrevocably waives to the fullest extent
permitted by law any objection that it may now or hereafter have to the laying
of the venue of any judicial proceeding brought in such courts and any claim
that any such judicial proceeding has been brought in an inconvenient forum.


20.TIME OF ESSENCE. Time is of the essence of each and every provision of this
Agreement.


21.CALCULATION OF TIME PERIODS. As used herein, the term "business day" shall
mean any day that is not a Saturday, Sunday or day observed as a legal holiday
by the United States federal government or the State of Hawaii. Unless otherwise
specified, in computing any period of time described in this Agreement, the day
of the act or event after which the designated period of time begins to run is
not to be included and the last day of the period so computed is to be included,
unless such last day is a Saturday, Sunday or legal holiday under the laws of
the State in which the Property is located, in which event the period shall run
until the end of the next day which is neither a Saturday, Sunday or legal
holiday. The final day of any such period shall be deemed to end at 5:00 p.m.,
Hawaii Standard Time.


22.NO WAIVER. No waiver by Buyer or Seller of a breach of any of the terms,
covenants and conditions of this Agreement by the other shall be construed or
held to be a waiver of any succeeding or preceding breach of the same or any
other term, covenant or condition contained herein. No waiver of any default by
Buyer or Seller hereunder shall be implied from any omission by the other to
take any action on account of such default if such default persists or is
repeated, and no express waiver shall affect a default other than as specified
in such waiver.


23.FURTHER ASSURANCES. Each of the Parties shall execute and deliver any and all
additional papers, documents and assurances, and shall do all acts and things
reasonably necessary, in connection with the performance of their respective
obligations hereunder to carry out the intent of this Agreement.


24.COUNTERPARTS. This Agreement may be executed in any number of counterparts.
It shall be fully executed when each Party whose signature is required has
signed at least one counterpart even though no one counterpart contains the
signature of all the parties. Each executed counterpart shall be deemed an
original, but all such counterparts together shall constitute one and the same
Agreement.


25.FACSIMILE/EMAIL SIGNATURES. Seller and Buyer agree that facsimile and *.pdf
electronic mail ("email") signatures on this Agreement and any addenda or other
documents related to this Agreement shall be binding and effective for all
purposes and treated in the same manner as physical signatures. Notwithstanding
the foregoing, Seller and Buyer agree that they will promptly forward physically
signed copies of this Agreement and such other documents to Escrow Agent.
However, this Agreement and any other documents containing facsimile or email
signatures shall remain binding and effective even if the original documents are
not received by Escrow Agent. The Parties understand that they are required to
physically sign the Assignment and Assumption of Ground Lease for recordation
purposes.

3102/001/106725    
34



--------------------------------------------------------------------------------






26.BROKERS. Seller and Buyer hereby represent and warrant to each other that the
warranting Party has not entered into nor will such warranting Party enter into
any agreement, arrangement or understanding with any other person or entity
which will result in the obligation of the other Party to pay any finder's fee,
commission or similar payment in connection with the transactions contemplated
by this Agreement. Seller will indemnify, defend and hold harmless Buyer from
and against any and all claims, costs, damages and/or liabilities, including
reasonable attorneys' fees, Buyer ever suffers or incurs because of any breach
of representations by Seller under this Section 26 or any claim by any agent,
salesman, or broker, whether or not meritorious, for any fee, commission or
other compensation with regard to this Agreement or the sale and purchase of the
Property, and arising out of any acts or agreements of Seller, including any
claim asserted by Seller's Broker. Likewise, Buyer will indemnify, defend and
hold harmless Seller from and against any and all claims, costs, damages and/or
liabilities, including reasonable attorneys' fees Seller ever suffers or incurs
because of any breach of representations by Buyer under this Section 26 or any
claim by any agent, salesman, or broker, whether or not meritorious, for any
fee, commission or other compensation with respect to this Agreement or the sale
and purchase of the Property and arising out of the acts or agreements of Buyer.
The provisions of this Section 26 shall survive Closing.


27.CAPTIONS. Captions given to various sections in this Agreement, and terms
used for definition purposes herein, are for convenience and reference purposes
only and are not intended to and shall not modify or affect the meaning,
construction or interpretation of any of the substantive provisions hereof.


28.AMENDMENTS. This Agreement may not be amended, modified, extended, revised or
otherwise altered, nor may any Party hereto be relieved of any of its
liabilities or obligations hereunder, except by a written instrument duly
executed by both Parties. Any such written instrument entered into in accordance
with the provisions of the preceding sentence shall be valid and enforceable
notwithstanding the lack of separate legal consideration therefor.


29.NO RECORDATION OF AGREEMENTS. None of this Agreement, any memorandum hereof
and any other document or instrument making reference to this Agreement shall be
recorded in any public records and any purported recordation or filing shall be
deemed null, void and of no force or effect (except for the Closing Documents
that are to be so recorded as provided herein).


30.CONSTRUCTION. This Agreement shall not be construed more strictly against one
Party than against the other merely by virtue of the fact that it may have been
prepared by counsel for one of the Parties, it being recognized that both Seller
and Buyer have contributed to the preparation of this Agreement.


31.PARTIES NOT PARTNERS. Nothing contained in this Agreement or any of the
documents or instruments to be executed pursuant hereto shall constitute any one
or more of Buyer and its officers, directors, successors and assigns, as
partners with, agents for or principals of any one or more of Seller and its
officers, directors, successors and assigns.



3102/001/106725    
35



--------------------------------------------------------------------------------




32.ATTORNEYS' FEES, COSTS AND EXPENSES. Except as may otherwise be provided in
this Agreement, in any action, proceeding or dispute resolution process arising
from, out of or in connection with this Agreement and the transactions
contemplated hereby, the prevailing party therein shall be entitled to recover
from the other Party hereto the costs, expenses and reasonable attorneys' fees
incurred by the prevailing party in connection therewith. Nothing contained in
this Section 32 is intended to limit any provision regarding payment of
attorneys' fees, costs, expenses and similar matters contained elsewhere in this
Agreement or in any document or instrument executed and delivered pursuant to
this Agreement.


33.CUMULATIVE REMEDIES. Unless expressly provided otherwise herein, the remedies
of the Parties provided for herein shall be cumulative and concurrent, and may
be pursued singly, successively or together, at the sole and absolute discretion
of the Party for whose benefit such remedies are provided, and may be exercised
as often as occasion therefor shall arise.


34.PRESS RELEASES. Neither Seller nor Buyer, nor any of their respective
employees, consultants, contractors, attorneys, agents, lenders or other
representatives may make any public announcement, release to trade publications
or to the press, advertisement or other public communication concerning this
Agreement or anything contained in this Agreement, without the prior written
consent of the other Party, which consent may be withheld or conditioned in such
Party's sole discretion, except to the extent Seller determines appropriate,
after consultation with counsel, in connection with or relating to any
prospectus, report or other filing made by Seller or its affiliates with the
United States Securities and Exchange Commission or any stock exchange to which
Seller or any affiliate is subject.
    
35.CODE SECTION 1031 EXCHANGE.


(a)    Seller's 1031 Exchange. Buyer acknowledges that Seller may engage in a
tax deferred exchange ("Seller's Exchange") pursuant to Section 1031 of the
Internal Revenue Code of 1986, as amended (the "Code"). Without limiting the
provisions of Section 18 hereof, to effect Seller's Exchange, Seller may assign
its rights in, and delegate its duties under, this Agreement, as well as
transfer the Property, to any exchange accommodator which Seller shall
determine. As an accommodation to Seller, Buyer agrees to cooperate with Seller
in connection with Seller's Exchange, including the execution of documents
therefor, provided the following terms and conditions are satisfied:


(i)Buyer shall have no obligation to take title to any property in connection
with Seller's Exchange.


(ii)Except as otherwise provided in this Agreement, Buyer shall not be obligated
to pay any escrow costs, brokerage commissions, title charges, survey costs,
recording costs or other charges incurred with respect to any exchange property,
and/or Seller's Exchange.


(iii)Closing shall not be contingent or otherwise subject to the consummation of
Seller's Exchange, and the Escrow shall timely close in accordance with the
terms of this

3102/001/106725    
36



--------------------------------------------------------------------------------




Agreement notwithstanding any failure, for any reason, of the parties to
Seller's Exchange to effect the same.


(iv)All representations, warranties, covenants and indemnification obligations
of Seller set forth in this Agreement shall not be affected or limited by
Seller's use of an exchange accommodator and shall survive Seller's Exchange and
shall continue to inure directly from Seller for the benefit of Buyer.


(v)All representations, warranties, covenants and indemnification obligations of
Buyer set forth in this Agreement shall not be affected or limited by Seller's
use of an exchange accommodator and shall survive Seller's Exchange and shall
continue to inure directly from Buyer for the benefit of Seller.


Buyer makes absolutely no representations or warranties of any kind or nature
(express or implied) that tax deferred exchange treatment is available to Seller
with respect to Seller's Exchange, or that such a transaction will qualify in
any respect for such treatment, and Buyer shall incur no liability if Seller's
Exchange fails to qualify for the tax deferred treatment intended by Seller.
Seller hereby acknowledges and represents to Buyer that Seller is relying solely
and entirely upon the advice of Seller's own consultants with respect to any and
all aspects of Seller's Exchange. In no event shall the obligations of Seller
under this Agreement be contingent upon this transaction being included as part
of Seller's Exchange.


(b)    Buyer's 1031 Exchange. Seller acknowledges that Buyer may be purchasing
the Property as part of a tax deferred exchange ("Buyer's Exchange") pursuant to
Section 1031 of the Code. Without limiting the provisions of Section 18 hereof,
in order to effect Buyer's Exchange, Buyer may assign its rights in, and
delegate its duties under, this Agreement, as well as transfer the Property, to
any exchange accommodator which Buyer shall determine. As an accommodation to
Buyer, Seller agrees to cooperate with Buyer in connection with Buyer's
Exchange, including the execution of documents therefor, provided the following
terms and conditions are satisfied:


(i)Seller shall have no obligation to take title to any property in connection
with Buyer's Exchange.


(ii)Except as otherwise provided in this Agreement, Seller shall not be
obligated to pay any escrow costs, brokerage commissions, title charges, survey
costs, recording costs or other charges incurred with respect to any exchange
property, and/or Buyer's Exchange.


(iii)Closing shall not be contingent or otherwise subject to the consummation of
Buyer's Exchange, and the Escrow shall timely close in accordance with the terms
of this Agreement notwithstanding any failure, for any reason, of the parties to
Buyer's Exchange to effect the same.


(iv)All representations, warranties, covenants and indemnification obligations
of Seller set forth in this Agreement shall not be affected or limited by
Buyer's use of an

3102/001/106725    
37



--------------------------------------------------------------------------------




exchange accommodator and shall survive Buyer's Exchange and shall continue to
inure directly from Seller for the benefit of Buyer.


(v)All representations, warranties, covenants and indemnification obligations of
Buyer set forth in this Agreement shall not be affected or limited by Buyer's
use of an exchange accommodator and shall survive Buyer's Exchange and shall
continue to inure directly from Buyer for the benefit of Seller.


Seller makes absolutely no representations or warranties of any kind or nature
(express or implied) that tax deferred exchange treatment is available to Buyer
with respect to Buyer's Exchange, or that such a transaction will qualify in any
respect for such treatment. Buyer hereby acknowledges and represents to Seller
that Buyer is relying solely and entirely upon the advice of Buyer's own
consultants with respect to any and all aspects of Buyer's Exchange. In no event
shall the obligations of Buyer under this Agreement be contingent upon this
transaction being included as part of Buyer's Exchange.


36.NO OFFER TO BUY OR SELL. The submission of this Agreement for examination or
negotiation does not constitute an offer to sell or buy the Property, an option
to purchase the Property, an agreement to negotiate, or any other agreement of
any kind with respect to the Property. Notwithstanding any statements or
agreements made by Seller or any of its representatives, whether oral or
written, express or implied, of any nature whatsoever, this Agreement becomes
effective and binding only upon execution and delivery hereof by both Seller and
Buyer. Neither Seller nor Buyer has any obligation to execute or deliver this
Agreement, or to agree to the sale or purchase of the Property on the terms and
conditions set forth herein, or on any other terms or conditions whatsoever.


37.EXHIBITS AND SCHEDULES. The following exhibits and schedules attached hereto
shall be deemed to be an integral part of this Agreement:


EXHIBIT "1" - Description of Land
EXHIBIT "2" - Description of Ground Lease
EXHIBIT "3" - Deed
EXHIBIT "4" - Assignment and Assumption of Ground Lease
EXHIBIT "5" - Bill of Sale
EXHIBIT "6" - Assignment and Assumption of Intangible Property
EXHIBIT "7" - Assignment and Assumption of Tenant Leases
EXHIBIT "8" - Confidentiality Agreement
EXHIBIT "9" - Tenant Estoppel Certificate


Schedule "1(d)" - Schedule of Tenant Leases
Schedule "2(c)" - Allocation of Purchase Price




[signature page follows]



3102/001/106725    
38



--------------------------------------------------------------------------------








Seller and Buyer have executed this Agreement as of the Effective Date.




CITY CENTER LAND COMPANY, LLC,
a Hawaii limited liability company




By: /s/ Lawrence J. Taff    
Name:
Title:




CITY CENTER, LLC,
a Hawaii limited liability company




By: /s/ Lawrence J. Taff    
Name:
Title:


Seller






Broadmoor Capital Corporation,
a California corporation




By: /s/ John Sikora    
Name: John Sikora
Title: President


Buyer





3102/001/106725    
39

